 

 

Exhibit 10.1

 

 

DATED 1 AUGUST 2018

 

 

 

 

 

AMENDMENT AND RESTATEMENT AGREEMENT

 

relating to the

 

SUBSCRIPTION AGREEMENT DATED 7 JUNE 2018

 

between

 

MPT OPERATING PARTNERSHIP, L.P. acting by its general partner MEDICAL PROPERTIES
TRUST, LLC

and

PRIMOTOP HOLDING S.À R.L.

and

MPT RHM HOLDCO S.À R.L.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

1.

 

DEFINITIONS AND INTERPRETATION

 

1

2.

 

AGREEMENT TO SUBSCRIBE FOR PRIMOTOP SHARES and ADVANCE THE PRIMOTOP SHAREHOLDER
LOAN

 

11

3.

 

amounts

 

11

4.

 

PRE-COMPLETION

 

12

5.

 

CONDITIONS

 

17

6.

 

COMPLETION

 

18

7.

 

POST-COMPLETION ADJUSTMENTS

 

21

8.

 

WARRANTIES

 

25

9.

 

TAX

 

27

10.

 

MPT’S LIABILITY with respect to warranty CLAIMS

 

28

11.

 

Specific indemnity

 

31

12.

 

CLAIMS

 

33

13.

 

Payment

 

34

14.

 

mpt termination right in case of a rett Law change or RETT Law Change
Announcement

 

34

15.

 

CONFIDENTIALITY

 

35

16.

 

OTHER PROVISIONS

 

36

Schedule 1 The Company and the Subsidiaries

40

 

 

Part A – Particulars of the Company

 

40

 

 

Part B – Particulars of the Partnership and Partnership GP

 

41

 

 

Part C - Particulars of the Subsidiaries

 

42

Schedule 2 THE PROPERTIES

49

Schedule 3 Exchange and Completion

50

 

 

Part A - Exchange Obligations

 

50

 

 

Part B - Completion Obligations

 

51

Schedule 4 completion accounts and net Asset ValuE statement

53

 

 

Part A – Accounting principles for the Completion Accounts and Net Asset Value
Statement

 

53

 

 

Part B – Net Asset Value Statement

 

54

Schedule 5 Warranties

61

Schedule 6 PRIMOTOP Warranties

68

Schedule 7 TAX

69

Schedule 8 Leases

80

Schedule 9 TRANSACTION STEP PLAN

81

Schedule 10 Third Party Financing – Term Sheet

82

Schedule 11 ARTICLES

97

Schedule 12 PRIMOTOP Shareholder Loan Agreement

98

Schedule 13 MPT Shareholder Loan Agreement

99

Schedule 14 MANAGEMENT AGREEMENT

100

Schedule 15 SHAREHOLDERS’ AGREEMENT

101

Schedule 16 Intragroup Loans

102

 

 

 



 

 

--------------------------------------------------------------------------------

 

 

THIS SUBSCRIPTION AGREEMENT (the "Agreement") is made on 7 June

 

2018

BETWEEN:

(1)

MPT OPERATING PARTNERSHIP, L.P., a limited partnership established in Delaware,
registered with the Secretary of State of the State of Delaware under number
3701429 and whose registered office is at 1000 Urban Center Drive, Suite 500,
Birmingham, AL 35242, United States (“MPT”) acting by its general partner
MEDICAL PROPERTIES TRUST, LLC (“MPT GP”);

(2)

PRIMOTOP HOLDING S.À R.L., a société à responsabilité limitée incorporated and
existing under the laws of the Grand Duchy of Luxembourg, with registered office
at 43-45 Allée Scheffer, L-2520 Luxembourg, Grand Duchy of Luxembourg,
registered with the Luxembourg Trade and Companies Register under number B
224734 (“PRIMOTOP”); and

(3)

MPT RHM HOLDCO S.À R.L., a société à responsabilité limitée incorporated and
existing under the laws of the Grand Duchy of Luxembourg, whose registered
office is at 25 Rue Philippe II, L-2340 Luxembourg, Grand Duchy of Luxembourg,
registered with the Luxembourg Trade and Companies Register under number B
180198 (the “Company”).

WHEREAS:

(A)

As at the date of this Agreement the Company has a share capital of 12,500
shares having a nominal value of €1.00 each, held by MPT. No further issues of
shares in the Company shall be made prior to Completion.

(B)

On Completion, pursuant to Clause 6.3, the Company shall issue 12,500 shares
having a nominal value of €1.00 each to PRIMOTOP, and PRIMOTOP shall advance an
interest bearing loan to the Company.

IT IS AGREED as follows:

1.

DEFINITIONS AND INTERPRETATION

1.1

Definitions

“Accounts” means the unaudited financial statements of the Company and each
Group Company as at and for the financial year ended on the Accounts Date;

“Accounts Date” means 31 December 2016;

“Affiliate” means, in relation to the person concerned, any person (whether a
body  corporate, partnership or unit trust and whether or not having legal
personality) which Controls, is Controlled by or is under common Control with
such person;

“After Tax Basis” means, with respect to a payment obligation (including any
indemnification payment), that: (a) if the relevant amount payable is subject to
Tax in the hands of the recipient; and/or (b) if the relevant amount payable is
payable by way of compensation or indemnity in respect of any matter that has
given rise or will give rise to a Relief for the recipient of the relevant
amount payable, then the relevant amount payable shall be increased or reduced
by such amount as is necessary to ensure that the net amount retained by the
recipient after Tax for which it is liable on the receipt leaves the recipient
in no better and no worse a financial position after Tax than they would have
been in had the payment not been subject to Tax in their hands or (in the case
of any payment by way of compensation or indemnity) had the matter compensated
for or indemnified against not arisen;

“agreed terms” means, in relation to a document, such document in the terms
agreed between MPT and PRIMOTOP, with such alterations as may be agreed in
writing between MPT and PRIMOTOP from time to time;

 

 

1

--------------------------------------------------------------------------------

 

 

“Agreed Value of the Properties” means the value agreed for the Properties and
equal to an aggregate fixed amount of €1,635,042,350;

“Annual Operating Budget” has the meaning given in the Shareholders’ Agreement;

“Approved Transactions” means each of:

 

(a)

the Pre-Completion Reorganisation; and

 

(b)

the Third Party Financing;

and “Approved Transaction” means any one of them;

“Articles” has the meaning given in Clause 4.7;

“Auditor” means the auditor appointed to audit the Draft Completion Accounts,
being any one of PricewaterhouseCoopers, Deloitte or Grant Thornton;

“Borrowings” means, in relation to a person, financial indebtedness and amounts
in the nature of financial indebtedness, owed by that person;

“Business Day” means a day which is not a Saturday or Sunday or a bank or public
holiday in the United States, Germany, Luxembourg or France;

“Business Plan” has the meaning given in the Shareholders' Agreement;

“Cash” has the meaning given in paragraph 3 of Part B of Schedule 4;

“CA Notice” has the meaning given in Clause 7.1(f);

“CA Objection Notice” has the meaning given in Clause 7.1(f);

“Change of Law RETT” has the meaning given in Clause 16.7(b);

“Clearance” has the meaning given in Clause 5.1;

“Company’s Account” means an account with ING Bank with the following details:
Account Name: MPT RHM HOLDCO S.A.R.L.; Swift Code: CELLLULL; IBAN: LU45 0141
2488 3080 0000;

“Competent Competition Authority” means the German Federal Cartel Office;

“Completion” means the completion of the subscription for the PRIMOTOP Shares
and the advance of the PRIMOTOP Shareholder Loan by PRIMOTOP pursuant to Clause
6.1;

“Completion Accounts” means the LuxGAAP financial statements (balance sheet and
Profit & Loss statements) to be prepared as at the Completion Date in accordance
with Clause 7.1 and Part A of Schedule 4;

“Completion Date” means the latest of:

 

(a)

the date which is the last Business Day of the month in which the Unconditional
Date occurs, provided that if the Unconditional Date falls after the date which
is twenty (20) Business Days before the end of a month, the Completion Date
shall be on the last Business Day of the following month; or

 

 

2

--------------------------------------------------------------------------------

 

 

 

(b)

the date which is the last Business Day of the month during which:

 

(i)

a Material Breach Remedy Period ends; or

 

(ii)

a Material Inaccuracy Remedy Period ends;

and where more than one such period runs concurrently, the period which ends on
the latest date;

“Completion Obligations” means the obligations set out in Clause 6.3 and 6.4 and
Schedule 3, Part B and “Completion Obligation” shall be construed accordingly;

“Conditions Precedent” has the meaning given in Clause 5.1;

“Consideration Excess” means the absolute value of the difference between the
Estimated PRIMOTOP Shares Subscription Amount and the PRIMOTOP Shares
Subscription Amount, if positive;

“Consideration Shortfall” means the absolute value of the difference between the
Estimated PRIMOTOP Shares Subscription Amount and the PRIMOTOP Shares
Subscription Amount, if negative;

“Control” means, with respect to a person, directly or indirectly: (a) the
holding of more than fifty percent (50%) of the share capital and/or voting
rights of that person (by transparency by multiplying the shareholding and
voting rights percentages); or (b)  the right to appoint or remove a majority of
the directors of that person, by contract or otherwise; it being specified that
an entity (with or without legal personality) shall be deemed to be Controlled
by its managing partner, its management company, its general partner or any
entity in charge of the management of that entity in any capacity whatsoever;
and “Controlling” and “Controlled” shall be construed accordingly;

“Current Assets” has the meaning given in paragraph 3 of Part B of Schedule 4;

“Current Liabilities” has the meaning given in paragraph 3 of Part B of Schedule
4;

“Deposit” means the sum of €20,000,000;

“Disclosure Letter” means the letter in the agreed terms dated on or around the
date of this Agreement from MPT to PRIMOTOP, which discloses matter(s),
circumstance(s), act(s), or event(s) which occurred prior to the date of this
Agreement and which constitute exceptions to the Warranties and the Tax
Warranties;

“Dispute Auditor” has the meaning given in Clause 7.1(g) of this Agreement;

“Draft Completion Accounts” has the meaning given in Clause 7.1(a);

“Encumbrance” means any charge, mortgage, lien, option, equity, power of sale,
pledge, hypothecation, usufruct, retention of title, right of pre-emption, right
of first offer, right of first refusal or other third party rights or security
interest of any kind or an agreement, arrangement or obligation to create any of
the foregoing and “Encumber” shall be construed accordingly;

“Escrow Account” means the account of the Escrow Agent designated for the escrow
of the Deposit pursuant to the terms of the Escrow Agreement;

“Escrow Agent” means Arendt & Medernach SA;

“Escrow Agreement” means the escrow agreement dated on or around the date of
this Agreement between MPT, PRIMOTOP and the Escrow Agent;

 

 

3

--------------------------------------------------------------------------------

 

 

“Estimated Cash” has the meaning given in paragraph 2 of Part B of Schedule 4;

“Estimated Completion Accounts” means the estimated LuxGAAP financial statements
(balance sheet and Profit & Loss statements) to be prepared as at the Completion
Date in accordance with Clause 6.1, Clause 7.1(a)(i) and 7.1(a)(ii) and with
Part A of Schedule 4;

“Estimated Current Assets” has the meaning given in paragraph 2 of Part B of
Schedule 4;

“Estimated Current Liabilities” has the meaning given in paragraph 2 of Part B
of Schedule 4;

“Estimated Net Asset Value” means an amount equal to the estimated aggregate
amount of the assets of the Group as at the Completion Date, less the estimated
aggregate amount of the liabilities of the Group as at the Completion Date
calculated in accordance with the specific policies and adjustments set out in
Part A of Schedule 4 and with the methodology set out in Part B of Schedule 4,
as shown in the Estimated Completion Accounts;

“Estimated Net Asset Value Notification” has the meaning given in Clause 6.1(a);

“Estimated Net Current Assets” has the meaning given in paragraph 2 of Part B of
Schedule 4;

“Estimated PRIMOTOP Shares Subscription Amount” means the amount to be paid by
PRIMOTOP on the Completion Date as consideration for the subscription for the
PRIMOTOP Shares, corresponding to 50% of the Estimated Net Asset Value and to be
further adjusted following Completion pursuant to the terms of Clause 7;

“EUR” means Euro, being the lawful currency in the territory of the European
Monetary Union and “Euro”  “EUR” or “€” shall be construed accordingly;

“Exchange Rate” means, with respect to a particular currency for a particular
day the spot rate of exchange (the closing mid-point) for that currency into
Euro on such date as published in the London edition of the Financial Times
first published thereafter or, where no such rate is published in respect of
that currency for such date, at the rate published by the European Central Bank
on its website www.ecb.eu as at the close of business in Frankfurt as at such
date;

“Fairly Disclosed” means, disclosed in such a manner and in sufficient detail to
enable a reasonable subscriber for shares in the Company to make a reasonably
informed assessment of the nature and scope of the matter disclosed, and such
matter being present, certain or more likely than not to occur;

“Gap Control Breach” has the meaning given in Clause 4.2(a);

“Gap Control Notice” has the meaning given in Clause 4.2(a);

“Group” means the Group Companies, taken as a whole;

“Group Companies” means the Company and the Subsidiaries and “Group Company”
means any one of them;

“Inaccuracy Event” means one or more matter(s), circumstance(s), act(s) or
event(s) or several events arising from substantially identical facts or
circumstances, which occur prior to the Completion Date, which result in any of
the Warranties or the Tax Warranties being untrue or inaccurate and which are
not Fairly Disclosed in the Disclosure Letter;

“Indemnity Cap” has the meaning given in Clause 11.1;

“Indemnity Losses” means any Losses suffered or incurred by PRIMOTOP or the
Group Companies after the date of this Agreement arising in connection with or
as a result of the

 

 

4

--------------------------------------------------------------------------------

 

 

implementation of the Pre-Completion Reorganisation transaction steps 1 – 15
(inclusive) of the Transaction Step Plan, including for the avoidance of doubt:
(a) any RETT due to a retroactive denial of a RETT exemption claimed or
applicable in connection with the Pre-Completion Reorganisation transaction
steps even if the facts and circumstances leading to the denial of the initial
RETT exemption occur after the Completion Date; and (b) any Loss arising as a
result of any failure to comply with or the actual implementation of any Tax
filing or Tax notification requirements (e.g. RETT filing or notification
requirements) in relation to the Pre-Completion Reorganisation and “Indemnity
Loss” shall be construed accordingly;

“Indemnity Losses Claim” means a claim for which MPT is liable pursuant to
Clause 11.1;

“Initial Annual Operating Budget” has the meaning given in the Shareholders’
Agreement;

“Initial Bank” means Société Générale S.A. Frankfurt Branch, as original lender;

“Interim Material Inaccuracy Event” means an Inaccuracy Event which occurs after
the date of this Agreement but prior to the Completion Date and which results in
any of the Warranties or of the Tax Warranties being untrue or inaccurate and
which, alone or together with any other Inaccuracy Event: (a) creates a
reduction in the gross asset value of any Group Company or the Group; or (b)
would create a Loss to PRIMOTOP, in each case, in excess of €5,000,000 in
aggregate;

“Intragroup Loan Agreements” means any intragroup loan agreements entered into
between Group Companies in order to document the Intragroup Loans;

“Intragroup Loans” means any intragroup loans advanced between Group Companies
being, as at the date of this Agreement, the intragroup loans listed in Schedule
16;

“Leases” means the lease agreements existing with respect to the Properties as
set out in Schedule 8 of this Agreement, and “Lease” shall mean any one of them;

“Liability to Tax” has the meaning given to it in Part 1 of Schedule 7;

“Long Stop Date” means 1 October 2018;

“Losses” means financial losses, liabilities, costs (including without
limitation Taxes, legal costs and experts’ and consultants’ fees), charges,
expenses, actions, proceedings, claims and demands, and “Loss” shall be
construed accordingly;

“LP Pledge” has the meaning given to it in Clause 4.3(d);

“Management Accounts” means the unaudited monthly management accounts of each
Group Company for the period ending on 30 September 2017;

“Management Agreement” means the management agreement, in the agreed terms and
attached as Schedule 14, to be entered into between certain Group Companies and
the Manager on Completion, pursuant to which the Manager will provide certain
management services to such Group Companies;

“Management Fee” has the meaning given in the Management Agreement;

“Manager” means Medical Properties Trust S.à .r.l.;

“Material Breach Event Notice” has the meaning given at Clause 4.2(b);

“Material Breach Remedy Period” has the meaning given in Clause 4.2(b)(iii);

“Material Contract” means the management and administration agreement effective
as of 1 April 2017 between certain Group Companies and Intertrust (Luxembourg)
S.à r.l.;

 

 

5

--------------------------------------------------------------------------------

 

 

“Material Gap Control Breach” means one or more:

 

(a)

Gap Control Breach(es) which constitute a breach of Clause 4.1(b)(ii); or

 

(b)

any other Gap Control Breach(es) which alone or together with any other
breach(es) to Clause 4.1: (a) create a reduction in the gross asset value of any
Group Company or the Group; or (b) would create a Loss to PRIMOTOP, in each
case, in excess of €2,000,000 in aggregate;

“Material Inaccuracy Event” means a Pre-Signing Material Inaccuracy Event or an
Interim Material Inaccuracy Event;

“Material Inaccuracy Event Notice” means a notice issued by PRIMOTOP to MPT
under Clause 8.4(a) of this Agreement;

“Material Inaccuracy Remedy Period” has the meaning given in Clause 8.4(a);

“Material Interim Breach” means one or more Gap Control Breach(es) and/or one or
more Inaccuracy Event(s) which together: (a) create a reduction in the gross
asset value of any Group Company or the Group; or (b) would create a Loss to
PRIMOTOP, in each case, in excess of €5,000,000 in aggregate;

“MPT Distribution” means a distribution to be made by the Company in accordance
with Clause 6.5 and the Shareholders’ Agreement in an amount equal to the
aggregate of: (a) 50% of the Estimated Net Asset Value; plus (b) the PRIMOTOP
Shareholder Loan Amount; plus (c) the Third Party Financing Amount; plus (d) the
amount of cash in the Estimated Completion Accounts exceeding the above item
(c); minus (e) the difference between: (i) the Estimated Current Liabilities and
(ii) the other Estimated Current Assets (excluding cash) (if the Estimated
Current Assets exceed the Estimated Current Liabilities, the value of (e) shall
be 0);  

“MPT’s Group” means MPT and its Affiliates (excluding the Group Companies) from
time to time;

“MPT Profit Participating Loan” means the aggregate amount of principal plus any
accrued and unpaid interest outstanding thereon owed by the Company pursuant to
the MPT Profit Participating Loan Agreements following satisfaction of all
Completion Obligations, including, for the avoidance of doubt, those set out in
paragraph 3 of Part B of Schedule 3;

“MPT Profit Participating Loan Agreements” means:

 

(a)

the profit participating loan agreement between the Company (as borrower) and
MPT (as lender), dated 26 November 2013 and amended on 28 February 2014, under
which an aggregate amount (including interest) of €200,000,000 remains
outstanding as at the date of this Agreement;

 

(b)

the profit participating loan agreement between the Company (as borrower) and
MPT (as lender), dated 18 November 2014, under which an aggregate amount
(including interest) of €50,190,928.09 remains outstanding as at the date of
this Agreement;

 

(c)

the profit participating facility agreement A between the Company (as borrower)
and MPT (as lender), dated 17 November 2015, under which an aggregate amount
(including interest) of €462,338,727.89 remains outstanding as at the date of
this Agreement; and

 

(d)

the profit participating facility agreement B between the Company (as borrower)
and MPT (as lender), dated December 2015, under which an aggregate amount
(including interest) of €498,346,722.10 remains outstanding as at the date of
this Agreement;

 

 

6

--------------------------------------------------------------------------------

 

 

“MPT Shareholder Loan Agreement” means the interest bearing loan agreement, in
the agreed terms and attached as Schedule 13 hereto, to be entered into by MPT
and the Company upon conversion of the MPT Profit Participating Loan in
accordance with transaction step 13 of the Transaction Step Plan;

“MPT Shareholder Loan” means the interest bearing loan to be granted by MPT to
the Company pursuant to the MPT Shareholder Loan Agreement;

“Net Asset Value” means an amount equal to the aggregate amount of the assets of
the Group as at the Completion Date, less the aggregate amount of the
liabilities of the Group as at the Completion Date calculated in accordance with
the specific policies and adjustments set out in Part A of Schedule 4 and with
the methodology set out in Part B of Schedule 4;

“Net Asset Value Report Format” means the reporting format to be appended as
schedule 11 to the Shareholders’ Agreement;

“Net Current Assets” has the meaning given in paragraph 3 of Part B of Schedule
4;

“Net Current Assets Excess” means the absolute value of the difference between
the Estimated Net Current Assets and the Net Current Assets, if positive;

“Net Current Assets Shortfall” means the absolute value of the difference
between the Estimated Net Current Assets and the Net Current Assets, if
negative;

“New Completion Date” has the meaning given in Clause 6.6(a)(ii)(B);

“Non-Value Items” means the non-value items in the accounts of the Company or
any Group Company, corresponding to assets which have no market value, e.g. any
outstanding amount of loan issuance costs capitalized and recorded in the
relevant accounts, with the exception of loan issuance costs with respect to the
Third-Party Financing which shall not be treated as non-value items;

“Parties” means the parties to this Agreement, each being a “Party”;

“Partnership” means MPT Luxembourg Partnership SCS;

“Partnership GP” means MPT Luxembourg GP S.à r.l.;

“Pre-Completion Reorganisation” means the steps to be carried out prior to, at
and immediately following Completion, as set out in the Transaction Step Plan;

“Properties” means the real estate properties or, where applicable, hereditary
building rights owned by the Group, details of which are set out in Schedule 2
and “Property” means any one of them;

“PRIMOTOP’s Group” means PRIMOTOP and its Affiliates (excluding the Group
Companies) from time to time;

“PRIMOTOP Shareholder Loan Agreement” means the interest bearing loan agreement,
in the agreed terms and attached as Schedule 12 hereto, to be entered into by
PRIMOTOP and the Company on Completion;

“PRIMOTOP Shareholder Loan Amount” has the meaning given in Clause 3.3.;

“PRIMOTOP Shareholder Loan” means the interest bearing loan to be granted by
PRIMOTOP to the Company on Completion pursuant to the PRIMOTOP Shareholder Loan
Agreement for an amount equal to the PRIMOTOP Shareholder Loan Amount;

 

 

7

--------------------------------------------------------------------------------

 

 

“PRIMOTOP Shares” means 12,500 new Shares having a nominal value of €1.00 each
to be issued by the Company and subscribed for by PRIMOTOP upon Completion in
accordance with this Agreement;

“PRIMOTOP Shares Subscription Amount” has the meaning given in Clause 3.2;

“PRIMOTOP Warranties” means the warranties set out in Schedule 6 and “PRIMOTOP
Warranty” means any one of them;

“Pre-Signing Material Inaccuracy Event” means an Inaccuracy Event which occurred
before the date of this Agreement but is revealed following the date of this
Agreement, but prior to the Completion Date and which results in any of the
Warranties or of the Tax Warranties being untrue or inaccurate and which, alone
or together with any other Inaccuracy Event: (a) creates a reduction in the
gross asset value of any Group Company or the Group; or (b) would create a Loss
to PRIMOTOP, in each case, in excess of €5,000,000 in aggregate;

“Relevant Proportion” has the meaning given in the Shareholders' Agreement;

“Relief” shall have the meaning given in Schedule 7;

“Resolution Period” has the meaning given in Clause 7.1(g);

“RETT” means German real estate transfer tax (Grundewerbsteuer);

“RETTA” means the German Real Estate Transfer Tax Act (Grunderwerbsteuergesetz);

“RETT Law Change” means: (a) any change of the RETTA (including a change having
retroactive effect) enacted between the date of this Agreement and Completion;
and/or (b) any legislation enacted after Completion pursuant to a RETT Law
Change Announcement (for the avoidance of doubt, irrespective of if and the
extent to which any such RETT Law Change Announcement has been amended or
changed in the legislation process until the final enacted form);

“RETT Law Change Announcement” means a legislative initiative formally brought
into the lower house of the German parliament (Bundestag) by the upper house of
the German parliament (Bundesrat) or publicly announced by any German state
(Bundesstaat) or the German federal government (Bundesregierung) between the
date of this Agreement and Completion, which aims to change the RETTA (for the
avoidance of doubt, whether or not such initiative also has other aims);

“RETT Notification” means a notification pursuant to section 16 para. 5 in
conjunction with section 18 et seqq. RETTA (as amended or any provision
replacing the foregoing provisions) to inform the German Tax Authorities about:
(a) the subscription for the PRIMOTOP Shares by PRIMOTOP pursuant to this
Agreement (even if not explicitly required by the language of section 16 para. 5
RETTA in order to secure non-taxation upon any termination of this Agreement
prior to Completion for any reason); and/or (b) the Pre-Completion
Reorganisation;

“Shareholder Loan Agreements” means the MPT Shareholder Loan Agreement and the
PRIMOTOP Shareholder Loan Agreement;

“Shareholders’ Agreement” means the shareholders’ agreement, in the agreed terms
and attached as Schedule 15, to be entered into between the Company, MPT and
PRIMOTOP at Completion in relation to the governance of the Company and the
relationships of MPT and PRIMOTOP as shareholders of the Company;

“Shares” means all the shares in the issued share capital of the Company from
time to time, being, as at the date of this Agreement, 12,500 shares having a
nominal value of €1.00 each held by MPT;

 

 

8

--------------------------------------------------------------------------------

 

 

“Subsidiaries” means the companies Controlled by the Company (including, for the
avoidance of doubt, the Partnership and the Partnership GP), details of which
are set out in Part B and Part C of Schedule 1 and “Subsidiary” means any one of
them;

“Supplemental Disclosure Letter” means the letter dated on or prior to the
Completion Date from MPT to PRIMOTOP, which discloses any matters occurring in
the period between the date of this Agreement and Completion constituting
exceptions to the Warranties and the Tax Warranties;

“Surviving Clauses” shall have the meaning given in Clause 16.14;

“Tax” shall have the meaning given in Schedule 7;

“Tax Authority” shall have the meaning given in Schedule 7;

“Tax Claim” shall have the meaning given in Schedule 7;

“Tax Covenant” shall have the meaning given in Schedule 7;

“Tax Warranties” shall have the meaning given in Schedule 7;

“Tenants” means any tenant, licensee or any other third party with subsisting
rights of use, occupation or enjoyment of a Property or any part thereof
pursuant to the terms of a Lease;

“Third Party Facility Agreement” means the facility agreement to be entered into
between the Group and a third party lender or lenders, pursuant to which the
Group will incur Borrowings;

“Third Party Financing” means the financing to be provided to the Group by a
third party lender or lenders pursuant to the Third Party Financing Documents
substantially in accordance with the term sheet set out in Schedule 10;

“Third Party Financing Amount” means the amounts received by the Company
following advance of the Third Party Financing net of any debt issuance costs;

“Third Party Financing Documents” means the Third Party Facility Agreement and
related security agreements and ancillary documents to be entered into between
the Group and a third party lender or lenders prior to Completion in the context
of the Third Party Financing;

“Transaction” means the transaction contemplated by Clause 2.1;

“Transaction Documents” means this Agreement, the Disclosure Letter, the
Supplemental Disclosure Letter, the Shareholder Loan Agreements, the
Shareholders’ Agreement, the Articles, the Management Agreement and any other
document entered into in connection with the Transaction and “Transaction
Document” shall be construed accordingly;

“Transaction Step Plan” means the transaction step plan set out in Schedule 9
setting out certain transaction steps to be undertaken in relation to the Group
prior to, at and immediately following Completion;

“Unconditional Date” means the Business Day on or by which all of the Conditions
Precedent have been satisfied in accordance with Clause 0;

“VAT” shall have the meaning given in Schedule 7;

“VDD Reports” means each of: (a) the corporate legal vendor due diligence report
relating to the Transaction prepared by Arendt & Medernach SA dated on or around
the date of this Agreement; (b) the property legal vendor due diligence report
relating to the Transaction prepared by Goodwin Procter LLP dated on or around
the date of this Agreement; (c) the tax

 

 

9

--------------------------------------------------------------------------------

 

 

and financial due diligence reports relating to the Transaction prepared by
Ernst & Young GmbH dated on or around the date of this Agreement; and (d) the
technical and fire protection vendor due diligence reports relating to the
Transaction prepared by CBRE Preuss Valteq GmbH which are dated on or around the
date of this Agreement;

“Warranties” means the warranties set out in Schedule 5 and “Warranty” means any
one of them;

“Warranty Cap” has the meaning given in Clause 10.1;

“Warranty Claim” means a claim for a breach of one or more of the Warranties or
Tax Warranties; and

“Warranty Notification” has the meaning given in Clause 8.3.

1.2

Modifications, etc. of statutes

References to a statute or statutory provision include:

 

(a)

that statute or statutory provision as from time to time modified, re-enacted or
consolidated whether before or after the date of this Agreement;

 

(b)

any past statute or statutory provision (as from time to time modified,
re-enacted or consolidated) which that statute or provision has directly or
indirectly replaced; and

 

(c)

any subordinate legislation made from time to time under that statute or
statutory provision.

1.3

Singular, plural, gender

References to one gender include all genders and references to the singular
include the plural and vice versa.

1.4

References to persons and companies

References to:

 

(a)

a person include any company, partnership or unincorporated association (whether
or not having separate legal personality); and

 

(b)

a company includes any company, corporation or body corporate, wherever
incorporated.

1.5

Schedules, etc.

References to this Agreement shall include any recitals and Schedules to it and
references to Clauses and Schedules are to Clauses of, and Schedules to, this
Agreement. References to paragraphs and parts are to paragraphs and parts of the
Schedules.

1.6

Headings

Headings shall be ignored in interpreting this Agreement.

1.7

Information

References to books, records or other information mean books, records or other
information in any form including paper, electronically stored data, magnetic
media, film and microfilm.

 

 

10

--------------------------------------------------------------------------------

 

 

1.8

Legal Terms

References to any Luxembourg legal term shall, in respect of any jurisdiction
other than Luxembourg, be construed as references to the term or concept which
most nearly corresponds to it in that jurisdiction.

1.9

Non-limiting effect of words

The words “including”, “include”, “in particular” and words of similar effect
shall not be deemed to limit the general effect of the words that precede them.

2.

AGREEMENT TO SUBSCRIBE FOR PRIMOTOP SHARES and ADVANCE THE PRIMOTOP SHAREHOLDER
LOAN

2.1

On and subject to the terms of this Agreement:

 

(a)

the Company agrees to issue, and MPT shall procure that the Company issues, and
PRIMOTOP agrees to subscribe for, the PRIMOTOP Shares at Completion; and

 

(b)

PRIMOTOP agrees to advance the PRIMOTOP Shareholder Loan to the Company at
Completion.

2.2

MPT and the Company shall procure that on or prior to Completion any and all
rights of pre-emption over the PRIMOTOP Shares are waived irrevocably by the
persons entitled thereto.

3.

amounts

3.1

Deposit

 

(a)

PRIMOTOP shall pay the Deposit by telegraphic transfer of immediately available
funds to the Escrow Account on the date of this Agreement, to be held by the
Escrow Agent in accordance with the terms of this Agreement and the Escrow
Agreement.

 

(b)

If this Agreement does not proceed to Completion and is terminated pursuant to
Clause 4.2(b), Clause 4.2(c), Clause 5.4(b), Clause 6.6(b), Clause 8.4(b) or
Clause 14:

 

(i)

PRIMOTOP shall be entitled to a return of the Deposit, together with any accrued
interest thereon (if any) and MPT shall have no entitlement to, or claim in
respect of, the Deposit, provided that if negative interest has accrued on the
amount of the Deposit, MPT shall fund the Escrow Account so that the amount
released to PRIMOTOP amounts to EUR 20,000,000; and

 

(ii)

on the date of termination of this Agreement in accordance with its terms
pursuant to the provisions referred to above, MPT and PRIMOTOP shall jointly
instruct the Escrow Agent in accordance with the terms of the Escrow Agreement
to promptly release the Deposit to PRIMOTOP (together with any accrued interest
thereon (if any) or any amount made available by MPT in accordance with
paragraph (i) above (as applicable) by telegraphic transfer of immediately
available funds to the account nominated by PRIMOTOP;

 

(c)

If this Agreement does not proceed to Completion and is terminated as a result
of anything other than the circumstances set out in Clause 3.1:

 

(i)

MPT shall be entitled to the Deposit, plus or minus any accrued interest thereon
(as applicable), and PRIMOTOP shall have no entitlement to, or claim in respect
of, the Deposit; and

 

(ii)

on the date of termination of this Agreement in accordance with its terms
pursuant to the provisions referred to above, MPT and PRIMOTOP shall

 

 

11

--------------------------------------------------------------------------------

 

 

 

jointly instruct the Escrow Agent in accordance with the terms of the Escrow
Agreement to promptly release the Deposit to MPT (plus or minus any accrued
interest thereon (as applicable)) by telegraphic transfer of immediately
available funds to the account nominated by MPT.

3.2

PRIMOTOP Shares Subscription Amount

The consideration payable by PRIMOTOP for the subscription for the PRIMOTOP
Shares under this Agreement shall be an amount in Euro equal to 50% of the Net
Asset Value, of which €12,500 shall be allocated to the Company’s share capital
and the remainder shall be credited to the Company’s share premium account (the
“PRIMOTOP Shares Subscription Amount”).

3.3

PRIMOTOP Shareholder Loan Amount

The amount payable by PRIMOTOP to advance the PRIMOTOP Shareholder Loan under
this Agreement shall be €290,000,000 (the “PRIMOTOP Shareholder Loan Amount”).

4.

PRE-COMPLETION

4.1

MPT’s Pre-Completion Obligations

 

(a)

MPT undertakes that, between the date of this Agreement and Completion, each
Group Company shall carry on its business as a going concern in the ordinary
course as carried on in the 12 months prior to the date of this Agreement save
with the prior written consent of PRIMOTOP (such consent not to be unreasonably
withheld or delayed).

 

(b)

Without prejudice to the generality of Clause 4.1(a), MPT undertakes that,
between the date of this Agreement and Completion and save for implementation of
the Pre-Completion Reorganisation in accordance with the Transaction Step Plan,
each Group Company shall not without the prior written consent of PRIMOTOP (such
consent not to be unreasonably withheld or delayed):

 

(i)

enter into any agreement or incur any commitment involving any capital
expenditure in excess of €500,000 exclusive of VAT in aggregate;

 

(ii)

acquire, or agree to acquire, any asset for an amount, in excess of €50,000
exclusive of VAT in aggregate;

 

(iii)

dispose of, or agree to dispose of, any material asset involving consideration,
expenditure or liabilities exceeding €5,000,000 exclusive of VAT in aggregate or
other than in the ordinary course of business and on arm’s length terms;

 

(iv)

incur any additional Borrowings or incur any other indebtedness including, for
the avoidance of doubt, by way of an increase in the MPT Profit Participating
Loan or the MPT Shareholder Loan (as applicable) or the Intragroup Loans save
for any interest accrued in accordance with the terms of such agreements;

 

(v)

repay, redeem or repurchase any share capital;

 

(vi)

issue or allot any shares or any securities, share capital or loan capital or
grant rights or create any Encumbrance over its shares or the shares it holds in
a Group Company;

 

(vii)

increase or reduce, or make any other alteration to (including by redemption,
repurchase, subdivision, consolidation or redesignation) its shares, share
capital, loan capital or any other securities;

 

 

12

--------------------------------------------------------------------------------

 

 

 

(viii)

pass any written resolution other than in the ordinary course of business or for
the approval of the Transaction;

 

(ix)

incorporate any subsidiary undertaking or effect any hive-up of assets or effect
or become involved in any corporate reorganisation or discontinuation of any
part of its business;

 

(x)

make any loan (other than the granting of any trade credit in the ordinary
course of business) to any person save for a loan to another Group Company;

 

(xi)

enter into any guarantee, indemnity or other agreement to secure any obligation
of a third party or create or permit to exist any Encumbrance over any of its
assets or undertaking in any such case other than as may rise by operation of
law;

 

(xii)

initiate, settle or abandon any claim, litigation, arbitration or other
proceedings or make any admission of liability in any such claim except for
collection in the ordinary course of debts;

 

(xiii)

make any change to its accounting methods, principles, practices or policies;

 

(xiv)

make any change to its methods, principles, practices or policies of Tax
accounting or payment or methods of reporting or claiming income, losses, or
deductions for Tax purposes save in each case to the extent necessary to comply
with applicable law or the published practices of any Tax Authority;

 

(xv)

change its residence for Tax purposes or create any permanent establishment or
other place of business in any other jurisdiction; or

 

(xvi)

file any amended or past due tax return except for where such tax return relates
to a period before the date of this Agreement or except for any RETT
Notification;

 

(xvii)

file any new tax return except in a manner consistent with past practice of the
relevant Group Company or except for any RETT Notification;

 

(xviii)

enter into any agreements, settlements or compromises with a Tax Authority or
change the tax structure of the Group Companies and, for the avoidance of doubt,
the submission of any RETT Notification does not qualify as such an agreement,
settlement or compromise with a Tax Authority;

 

(xix)

in relation to any Property:

 

(A)

sell, transfer, assign or charge any Property involving consideration,
expenditure or liabilities exceeding €5,000,000 exclusive of VAT or enter into
any Encumbrance affecting any Property or agree to do any of the foregoing;

 

(B)

terminate or serve any notice to terminate any Lease;

 

(C)

agree any new rent or fee payable under any Lease other than increases or
reductions already provided for in the Leases and save where the rent payable
under the relevant Lease is less than €250,000 per annum;

 

(D)

enter into any agreement, lease or other material commitment under which an
annual sum of more than €250,000 is payable;

 

 

13

--------------------------------------------------------------------------------

 

 

 

(E)

vary any agreement, lease or other material commitment unless the variation is
of an agreement or lease under which an annual sum of less than €250,000 is
payable;

 

(F)

grant or agree to grant any new lease of any Property, save where the rent
payable under such lease is less than €250,000;

 

(G)

release any Tenant from any material obligation under any Lease; or

 

(H)

begin any court proceedings against a Tenant or other third party or take any
steps to wind up (or bankrupt) any Tenant.

 

(c)

MPT undertakes that, between the date of this Agreement and the Completion Date
and at the cost of PRIMOTOP, it shall procure that the corporate purpose of the
Group Companies, as described in their respective articles of association or any
other constitutional documents, will be amended to refer to a strictly
real-estate purpose.

4.2

Breach of MPT’s Pre-Completion Obligations

 

(a)

If, between the date of this Agreement and Completion, MPT becomes aware of any
matter, circumstance, act or event which constitutes a breach of Clause 4.1 (a
"Gap Control Breach"), MPT shall notify PRIMOTOP in writing as soon as
practicable setting out such details as are then available (a “Gap Control
Notice”).

 

(b)

Should a Gap Control Notice indicate that a Material Gap Control Breach or a
Material Interim Breach has occurred, or should PRIMOTOP otherwise become aware
of such a Material Gap Control Breach or Material Interim Breach, PRIMOTOP shall
be entitled by written notice to MPT (a “Material Breach Event Notice”) to:

 

(i)

terminate this Agreement (other than the Surviving Clauses); or  

 

(ii)

confirm that it will effect Completion on the Completion Date, so far as
practicable, having regard to but without prejudice to its rights and MPT’s
obligations and liabilities in relation to any Gap Control Breach or, where
applicable in accordance with the provisions of Clause 8.3 and 8.4 below, any
Inaccuracy Event; or

 

(iii)

request that MPT remedies the relevant Material Gap Control Breach or the
Material Interim Breach promptly and in any event no later than the date falling
20 Business Days following receipt by MPT of a Material Breach Event Notice (the
“Material Breach Remedy Period”).

 

(c)

Should PRIMOTOP request that MPT remedies the relevant Material Gap Control
Breach or Material Interim Breach, MPT shall use all reasonable endeavours to
remedy such matter, circumstance, act or event within the Material Breach Remedy
Period. If MPT fails to do so, PRIMOTOP may terminate this Agreement (other than
the Surviving Clauses) at its absolute discretion.

 

(d)

For the avoidance of doubt, nothing in this Clause 4.2 shall prejudice any other
rights of PRIMOTOP or the obligations and liabilities of MPT in relation to any
Gap Control Breach or where applicable in accordance with the provisions of
Clause 8.3 and 8.4 below, any Inaccuracy Event.

4.3

Approved Transactions

 

(a)

Nothing in this Agreement shall prevent MPT and/or the Group Companies from:

 

(i)

implementing the Pre-Completion Reorganisation in accordance with the
Transaction Step Plan; and/or

 

 

14

--------------------------------------------------------------------------------

 

 

 

(ii)

implementing the Third Party Financing in accordance with the Third Party
Financing Documents.

No breach of this Agreement shall be deemed to have occurred as a result of any
action taken by MPT and/or the Group Companies in relation to the implementation
of the Pre-Completion Reorganisation in accordance with the Transaction Step
Plan and/or the implementation of the Third Party Financing in accordance with
the Third Party Financing Documents.

 

(b)

MPT undertakes to (and procure that the Company shall):

 

(i)

provide PRIMOTOP with drafts of the Third Party Financing Documents promptly
once they are available and take into account any reasonable comments that
PRIMOTOP may have on such drafts, it being specified that, for the avoidance of
doubt, any material deviation in the Third Party Financing Documents from the
terms set out in Schedule 10 shall require the prior written consent of PRIMOTOP
(such consent not to be unreasonably withheld or delayed); and

 

(ii)

upon receipt of such documents and in any event no later than 10 Business Days
before their expected execution date, request the written approval of PRIMOTOP
to the final drafts of the Third Party Financing Documents (such consent not to
be unreasonably withheld or delayed).

 

(c)

It is specifically acknowledged that any funding provided to the Group shall be
on a non-recourse basis against MPT and/or PRIMOTOP (other than, if and to the
extent required by the Third Party Financing, a limited recourse pledge of their
Interests in the Company) and that none of MPT and/or PRIMOTOP shall be required
under this Agreement or under any financing document, to provide any guarantees,
indemnities or other security on behalf of the Company and/or any other Group
Company.

 

(d)

MPT and/or PRIMOTOP acknowledge that, in connection with the provision of Third
Party Financing they shall (if requested by either Party) be entitled to receive
the benefit of a pledge over the Company’s limited partner interest in the
Luxembourg Partnership as security for any Shareholder Loan each such
Shareholder shall have advanced (“LP Pledge”), subject to (i) the terms of such
LP Pledge (and any ancillary documents in the nature of inter creditor or
subordination arrangements and the like) being agreed with the Initial Bank (or
successor/other bank under the Third Party Financing) and (ii) such pledge
remaining at all times solely for their benefit or the benefit of one or more of
their Affiliates.

4.4

Categories of shares

MPT and PRIMOTOP agree that the terms and conditions of the categories of shares
to be created pursuant to the Shareholders' Agreement and to be held by each of
them respectively shall reflect their agreement with respect to distribution
rights, including, for the avoidance of doubt, pursuant to the provisions of
Clause 11 (Administrative Costs) of the Shareholders' Agreement and MPT and
PRIMOTOP agree to discuss in good faith such terms and conditions between the
date of this Agreement and Completion.

4.5

Actions on Signature

On the date of this Agreement, the Parties shall comply with their respective
obligations specified in Part A of Schedule 3.

4.6

RETT Notification

The Parties agree that MPT and/or the Company and/or the Partnership shall be
entitled to file one or more RETT Notifications with the German Tax Authorities
between the date of this Agreement and Completion and each Party undertakes from
time to time to execute such

 

 

15

--------------------------------------------------------------------------------

 

 

documents and perform such acts as MPT and/or the Company and/or the Partnership
may reasonably require for the purpose of such RETT Notifications, provided that
MPT shall bear the relevant cost for such RETT Notifications and/or requested
acts from PRIMOTOP.

4.7

MPT and PRIMOTOP Pre-Completion Actions

 

(a)

MPT and PRIMOTOP agree, between the date of this Agreement and Completion, to
co-operate in good faith and use reasonable endeavours to agree:

 

(i)

by no later than 22 June 2018, noon CET, the form of the amended and restated
articles of incorporation of the Company to be appended as Schedule 11 of this
Agreement and as schedule 10 of the Shareholders' Agreement (the “Articles”), it
being specified that the Article 2 "Purpose" shall be as set out in Schedule 11;

 

(ii)

the final form Net Asset Value Report Format to be appended as schedule 11 to
the Shareholders’ Agreement, such format to be based on the agreed form draft
appended to the Shareholders’ Agreement, with any reasonable amendments as
agreed between MPT and PRIMOTOP;

 

(iii)

the final form information obligations to be set out at clause 4 of the
Shareholders’ Agreement, including the contents, nature and timing of such
information obligations, such clause to be replicated mutatis mutandis in the
relevant provisions on reporting in the Management Agreement;

 

(iv)

the splitting of the form of the aggregated draft Business Plan and Annual
Operating Budget into two separate documents comprising (i) the Business Plan,
and (ii) the Initial  Annual Operating Budget, to be appended as schedules 3 and
4 to the Shareholders’ Agreement respectively;

 

(v)

the completion of any details required to finalise the MPT Shareholder Loan
Agreement and/ or the PRIMOTOP Shareholder Loan Agreement; and

 

(vi)

the allocation of the Management Fee between the Group Companies in accordance
with schedule 3 of the Management Agreement.

 

(b)

In the event that any of the items set out at Clause 4.7(a) above are not agreed
between MPT and PRIMOTOP, in relation to 4.7(a)(i), by 22 June 2018, noon CET,
and in relation to the remainder, by Completion:

 

(i)

in respect of the Articles:

 

(A)

an independent firm of Luxembourg lawyers of international standing as agreed to
by MPT and PRIMOTOP (or failing agreement on the identity of such independent
firm of Luxembourg lawyers within 3 Business Days following 22 June 2018, noon
CET, such independent firm of Luxembourg lawyers of international standing
appointed by the courts of the judicial district of Luxembourg judging in
summary proceedings upon the application of MPT or PRIMOTOP) (the “Dispute
Lawyers”) shall be instructed to deliver, by Completion, a determination of the
matters remaining in dispute and the final form of the Articles, which shall be
prepared (i) so as to be in compliance with the provisions of this Agreement and
the Shareholders’ Agreement, and (ii) on the basis that only those provisions of
this Agreement and the Shareholders’ Agreement required to be included in the
Articles in order for the Articles to operate on a stand-alone basis shall be
included; and

 

 

16

--------------------------------------------------------------------------------

 

 

 

(B)

the provisions of Clause 7.2 shall apply as if references to the Dispute Auditor
were to the Dispute Lawyers, and references to the Completion Accounts were to
the Articles;

 

(ii)

the final form Net Asset Value Report Format shall be in the form of the agreed
form draft;

 

(iii)

the final form information obligations to be set out at clause 4 of the
Shareholders’ Agreement shall be in the draft form set out in clause 4 of the
Shareholders’ Agreement;

 

(iv)

the aggregated draft Business Plan shall apply, and the Initial Annual Operating
Budget shall be the cash flow of the Company in realtion to the year following
Completion;

 

(v)

the applicable interest rate to be included in the MPT Shareholder Loan
Agreement and the PRIMOTOP Shareholder Loan Agreement shall be 5.60%; and

 

(vi)

the Management Fee shall be allocated in accordance with the draft provisions
set out at schedule 3 of the Management Agreement.

5.

CONDITIONS

5.1

Conditions to Completion

The agreement to subscribe for the PRIMOTOP Shares and to advance the PRIMOTOP
Shareholder Loan to the Company, contained in Clause 2, is conditional upon the
satisfaction of the following conditions (the “Conditions Precedent”) or their
satisfaction subject only to Completion:

 

(a)

the Competent Competition Authority clearing the Transaction in accordance with
Clause 5.2(a) (“Clearance”);

 

(b)

the entry into of the Third Party Financing Documents and satisfaction of all
conditions precedent set out therein for a single advance of €655,000,000 to the
Group on Completion, save for any condition precedent that can only be satisfied
at Completion or which it is agreed by the relevant lender(s) will become a
condition subsequent (provided that, for the avoidance of doubt, such agreement
on conditions may not have the effect of reducing the amount of the advance made
available in a single advance on or prior to Completion); and

 

(c)

completion of the Pre-Completion Reorganisation in accordance with the
Transaction Step Plan, save for those transaction steps set out in 16 – 19
(inclusive) of the Transaction Step Plan, and for the avoidance of doubt,
without any deviation thereof except with the prior written consent of PRIMOTOP.

5.2

Clearance

 

(a)

Clearance shall be deemed to have occurred if the Competent Competition
Authority has cleared the transaction unconditionally or on conditions which MPT
and PRIMOTOP accept in writing or Clearance is deemed to be obtained (i.e.
because of the lapse of waiting periods or because jurisdiction has been
declined).

 

(b)

The Parties shall be responsible for filing the application for Clearance for
the Transaction with the Competent Competition Authority on behalf of all
Parties and at the cost of MPT and PRIMOTOP (split 50/50).

 

(c)

MPT and PRIMOTOP shall co-operate in good faith in the preparation of the
application as well as in any other submissions, discussions or negotiations
with the

 

 

17

--------------------------------------------------------------------------------

 

 

 

Competent Competition Authority. Each Party shall provide, without delay, all
other Parties with copies of any correspondence with the Competent Competition
Authority and with copies of any written statement, order, decision,
communication and any inquiry or request for additional information it receives
from the Competent Competition Authority, provided however, that no commercially
sensitive information is shared between the Parties.

5.3

Responsibility for Satisfaction and Notification

 

(a)

MPT and PRIMOTOP shall act in good faith and use all reasonable endeavours to
ensure that Clearance is obtained, provided that MPT and PRIMOTOP shall not be
obliged to accept any conditions or obligations.

 

(b)

Without prejudice to Clause 4.3(b)(ii), MPT shall act in good faith and use all
reasonable endeavours, and PRIMOTOP shall act in good faith and cooperate with
MPT, to ensure that the Condition Precedent set out in Clause 5.1(b) is
satisfied as soon as possible and, in any event, prior to the Long Stop Date.

 

(c)

MPT shall ensure that the Condition Precedent set out in Clause 5.1(c) is
satisfied as soon as possible, subject to any reasonable timing implications
relating to the finalisation of the Third Party Financing, and, in any event,
prior to the Long Stop Date.

 

(d)

MPT shall keep PRIMOTOP regularly informed regarding the progress of, and/or any
issue or delay arising in relation to, the Pre-Completion Reorganisation and in
relation to the negotiation and entering into of the Third Party Financing
Documents.

 

(e)

Each of MPT and PRIMOTOP shall give notice to the other of the satisfaction of
any of the Conditions Precedent without delay upon becoming aware of the same.

5.4

Non-Satisfaction

 

(a)

The Conditions Precedent set out in Clauses 5.1(a) and 5.1(b) are not capable of
being waived by any Party. The Condition Precedent set out in Clause 5.1(c) can
only be waived by PRIMOTOP, without prejudice to any right to claim damages with
respect to such Condition Precedent not being satisfied.

 

(b)

If the Unconditional Date has not occurred on or before the Long Stop Date (or
such later date as the Parties may agree in writing), this Agreement shall
automatically terminate (other than the Surviving Clauses) on the next Business
Day.

 

(c)

In such event, no Party (nor any of its Affiliates) shall have any claim or
right under this Agreement of any nature against the other Party (or any of its
Affiliates) except in respect of: (i) a breach by a Party of its obligations
under this Agreement including in particular under Clauses 5.3(a) to 5.3(e)
above (in which case, the other Parties shall be entitled to remedies for breach
of the relevant Clause by such Party); (ii) any rights and liabilities that have
accrued before termination; or (iii) the Surviving Clauses.

6.

COMPLETION

6.1

Pre-Completion Actions

 

(a)

At least twenty (20) Business Days prior to the Completion Date, MPT shall
provide PRIMOTOP with a draft of the Estimated Completion Accounts in accordance
with Clause 7.1(a) and the calculation of the Estimated Net Asset Value
(calculated by or on behalf of MPT acting reasonably and in good faith) (the
“Estimated Net Asset Value Notification”).

 

(b)

During such period of twenty (20) Business Days, PRIMOTOP shall be entitled to
discuss the draft Estimated Completion Accounts and the calculation of the
Estimated

 

 

18

--------------------------------------------------------------------------------

 

 

 

Net Asset Value with MPT and raise any comments and/or questions it may
reasonably have on the draft of the Estimated Completion Accounts and the
calculation of the Estimated Net Asset Value and to request any justification
from MPT in this respect. For the avoidance of doubt, if there is any
disagreement between the Parties regarding the draft Estimated Completion
Accounts and/or calculation of the Estimated Net Asset Value, the Estimated
PRIMOTOP Shares Subscription Amount will be calculated based on the draft
Estimated Completion Accounts and the calculation of the Estimated Net Asset
Value as provided by MPT in accordance with Clause 6.1(a).

 

(c)

Prior to the date hereof, MPT has provided PRIMOTOP with an email confirmation
from MPT setting out the list of the Properties in respect of which MPT are
co-insured, and a letter from McGriif, Seibels & Williams, Inc. (the insurance
brokers for the Group Companies) setting out all the claims made under the
insurance policies entered into by the MPT Group relating to the Properties
since the inception of such insurance policies until the date hereof; MPT shall
use reasonable endeavours to provide PRIMOTOP, within five (5) Business Days
prior to the Completion Date, with an updated letter from McGriif, Seibels &
Williams, Inc. setting out all the claims made under the insurance policies
entered into by the MPT Group relating to the Properties since the inception of
such insurance policies until the date of such letter.

6.2

Date and Place

Completion shall take place at the offices of Arendt & Medernach SA on the
Completion Date or at such other place within the Grand Duchy of Luxembourg or
on such other time or date as MPT and PRIMOTOP may agree in writing.

6.3

Completion Events

On Completion, the Parties shall comply with their respective Completion
Obligations.

6.4

Payments on Completion

 

(a)

On Completion:

 

(i)

PRIMOTOP shall pay an aggregate amount in cash equal to the Estimated PRIMOTOP
Shares Subscription Amount to the Company by telegraphic transfer of immediately
available funds to the Company’s Account for the subscription for the PRIMOTOP
Shares;

 

(ii)

the Deposit (plus or minus any accrued interest thereon (as applicable)) shall
be released to the Company in part satisfaction of PRIMOTOP’s obligation to pay
the PRIMOTOP Shareholder Loan Amount to the Company;

 

(iii)

PRIMOTOP shall pay an aggregate amount in cash equal to the PRIMOTOP Shareholder
Loan Amount, less the amount of the Deposit (plus or minus any accrued interest
thereon (as applicable)), to the Company by telegraphic transfer of immediately
available funds to the Company’s Account; and

 

(iv)

PRIMOTOP shall pay an amount in cash equal to €945,043 to MPT by telegraphic
transfer of immediately available funds to the bank account nominated by MPT,
corresponding to PRIMOTOP’s portion of the costs of the VDD Reports prepared in
the context of the Transaction which the Parties have agreed will be borne by
PRIMOTOP plus the costs incurred in amending the articles of association or any
other constitutional documents of the Group Companies in accordance with Clause
4.1(c) provided these costs have been booked in the Completion Accounts, reduced
by the amount of any negative interest accrued on the Deposit (if any).

 

 

19

--------------------------------------------------------------------------------

 

 

 

(b)

All sums payable under Clause 6.4(a) shall be paid free and clear of all
deductions, withholdings, set-offs or counterclaims whatsoever save as may be
required by law.

 

(c)

For the avoidance of doubt, all costs and fees incurred in connection with the
issuance of the Third Party Financing shall be the responsibility of, and be
borne by, the Group.

6.5

Payment of MPT Distribution

 

(a)

Subject to applicable law, MPT and PRIMOTOP shall exercise all voting and other
rights and powers available to them as shareholders in the Company so as to
procure that the Company distributes an amount equal to the MPT Distribution to
MPT in accordance with the terms of the Shareholders’ Agreement and this Clause
6.5.

 

(b)

Promptly following advance of the Third Party Financing to the Company, the
Company shall distribute an amount equal to the Third Party Financing Amount to
MPT, in part payment of the MPT Distribution, in the following priority:

 

(i)

payments of all interest on the MPT Shareholder Loan as at the date of such
distribution;

 

(ii)

repayment of any principal on the MPT Shareholder Loan in an amount equal to the
outstanding amount of principal on the MPT Shareholder Loan as at the date of
such distribution minus €290,000,000; and

 

(iii)

interim dividend for the difference between the amount of the Third Party
Financing Amount and the aggregate of the amounts referred to in points (i) and
(ii) above; it being specified that the payment of such interim dividend shall
be made net of any withholdings or deduction required by any applicable laws and
that any withholdings or deduction shall be treated as amounts distributed to
MPT under this Clause 6.5(b)(iii).

 

(c)

Promptly following Completion, the Company shall distribute an amount equal to
the MPT Distribution minus the Third Party Financing Amount to MPT, in final
payment of the MPT Distribution, in the following priority:

 

(i)

payments of all interest on the MPT Shareholder Loan as at the Completion Date
(if any);

 

(ii)

repayment of any principal on the MPT Shareholder Loan in an amount equal to the
outstanding amount of principal on the MPT Shareholder Loan as at Completion
Date minus €290,000,000 (if any); and

 

(iii)

interim dividend for the difference between the amount of the MPT Distribution
minus the Third Party Financing Amount and the aggregate of the amounts referred
to in points (i) and (ii) above; it being specified that the payment of such
interim dividend shall be made net of any withholdings or deduction required by
any applicable laws and that any withholdings or deduction shall be treated as
amounts distributed to MPT under this Clause 6.5(c)(iii).

 

 

20

--------------------------------------------------------------------------------

 

 

6.6

Breach of Completion Obligations

 

(a)

If one of the Parties fails to comply with any of its Completion Obligation,
MPT, in the case of non-compliance by PRIMOTOP, or PRIMOTOP, in the case of
non-compliance by MPT or the Company, shall be entitled by written notice to the
other served on or following the Completion Date:

 

(i)

to effect Completion so far as practicable having regard to the defaults which
have occurred and without prejudice to its rights and the other Parties’
obligations and liabilities in relation to such default; or

 

(ii)

make time of the essence by:

 

(A)

specifying the details of the relevant non-compliance; and

 

(B)

fixing a new date for Completion (being not less than 20 Business Days after the
date on which such notice is received by the non-complying Party) (the “New
Completion Date”), in which case the provisions of Clause 6.1, 6.3, 6.4 of this
Agreement and Part B of Schedule 3 of this Agreement shall apply to Completion
as so deferred.

 

(b)

In the event that the non-compliance referred to in Clause 6.6(a) is not
remedied by the New Completion Date, MPT in the case of non-compliance by
PRIMOTOP and PRIMOTOP in the case of non-compliance by MPT or the Company may by
written notice to the other served on or following the New Completion Date:

 

(i)

effect Completion so far as practicable having regard to the defaults which have
occurred and without prejudice to its rights and the other Parties’ obligations
and liabilities in relation to such defaults; or

 

(ii)

terminate this Agreement (other than the Surviving Clauses).

 

(c)

For the avoidance of doubt, nothing in this Clause 6.6 shall prejudice:

 

(i)

any other rights of PRIMOTOP under this Agreement in relation to a breach by MPT
or the Company of a Completion Obligation; or

 

(ii)

any other rights of MPT under this Agreement in relation to a breach by PRIMOTOP
of a Completion Obligation.

7.

POST-COMPLETION ADJUSTMENTS

7.1

Completion Accounts

 

(a)

MPT shall ensure that a draft of the Completion Accounts is prepared by MPT as
soon as possible after Completion, in English as if a fiscal year had ended on
the relevant Completion Date in the following manner (the “Draft Completion
Accounts”):

 

(i)

in accordance with the applicable provisions of Luxembourg law, especially the
generally accepted accounting principles in Luxembourg (Law of 19th December,
2002 on the register of commerce and companies and the accounting and annual
accounts); and

 

(ii)

maintaining formal and material accounting consistency, in particular applying
the valuation principles, uses of estimates as well as options to capitalise or
to include items consistently with past practices.

 

 

21

--------------------------------------------------------------------------------

 

 

 

(b)

Furthermore, MPT shall prepare the calculation of the Net Asset Value (the “Net
Asset Value Statement”) as soon as reasonably practicable after Completion in
accordance with the specific policies and adjustments set out in Part A of
Schedule 4 and with the method set out in Part B of Schedule 4. In any event,
the Draft Completion Accounts and the calculation of the Net Asset Value shall
be provided to the Auditor on or before the date falling 60 Business Days after
Completion. The Auditor shall audit the Draft Completion Accounts by applying
the principles set forth in ISA 800 for compliance with the provisions of this
Agreement and issue an unqualified auditor certificate (Prüfungsvermerk).
Furthermore, the Auditor shall review the draft calculation of the Net Asset
Value and issue an unqualified auditor certificate (Prüfungsvermerk). The
Parties shall ask the Auditor to issue such certificates as soon as practicable
and, to the extent possible, within thirty (30) Business Days after being
provided with the Draft Completion Accounts.

 

(c)

The audited Draft Completion Accounts and the reviewed calculation of the Net
Asset Value shall be delivered to PRIMOTOP on or before the date falling 5
Business Days after the date on which the Auditor has issued the unqualified
auditor certificates (Prüfungsvermerks) referred to in Clause 7.1(b).

 

(d)

MPT and PRIMOTOP shall co-operate with each other with regard to the
preparation, review, agreement or determination of the audited Draft Completion
Accounts and reviewed calculation of the Net Asset Value.

 

(e)

MPT and the Company shall, subject to reasonable notice, make available during
normal office hours to PRIMOTOP and its representatives and accountants all
books, records and information (including access to personnel) as PRIMOTOP may
reasonably require until the date that the Completion Accounts and the Net Asset
Value are agreed or determined in accordance with this Agreement.

 

(f)

PRIMOTOP shall notify MPT in writing whether or not it accepts the audited Draft
Completion Accounts and calculation of the Net Asset Value by no later than the
date falling 30 Business Days after the date on which the audited Draft
Completion Accounts and the calculation of the Net Asset Value are delivered to
PRIMOTOP (the “CA Notice”). If the CA Notice confirms that PRIMOTOP agrees
entirely with the audited Draft Completion Accounts and calculation of the Net
Asset Value, then they shall be final and binding on the Parties for all
purposes (and shall respectively constitute the Completion Accounts and
calculation of the Net Asset Value for the purposes of this Agreement). If the
CA Notice sets out that PRIMOTOP disagrees with the audited Draft Completion
Accounts and calculation of the Net Asset Value, it will include reasonable
details of the reasons for any disagreement and any suggested adjustment,
together with, to the extent available, reasonable supporting evidence for each
adjustment, including any relevant working papers (a “CA Objection Notice”).

 

(g)

If a CA Objection Notice is so served by PRIMOTOP during such 30 Business Day
period, MPT and PRIMOTOP shall attempt in good faith to resolve any matters in
dispute and agree a final form of the Draft Completion Accounts and the
calculation of the Net Asset Value on or before the date falling 15 Business
Days after the date on which MPT receives such CA Objection Notice. If the Draft
Completion Accounts and the calculation of the Net Asset Value are so agreed by
MPT and PRIMOTOP in such period, then they shall be final and binding on the
parties for all purposes and the Completion Accounts as so agreed shall then
constitute the Completion Accounts for the purposes of this Agreement. In the
absence of agreement between MPT and PRIMOTOP within that time period (or such
longer time period as MPT and PRIMOTOP may agree) (such period being the
“Resolution Period”) an independent firm of chartered accountants of
international standing as agreed to by MPT and PRIMOTOP (or failing agreement on
the identity of such independent firm of chartered accountants within 5 Business
Days from the end of the Resolution Period, such independent firm of chartered
accountants of international standing appointed on the application of MPT or
PRIMOTOP to the President for the time being of the

 

 

22

--------------------------------------------------------------------------------

 

 

 

Institut des Réviseurs d’Entreprises de Luxembourg) (the “Dispute Auditor”)
shall be instructed to deliver a determination of the matters remaining in
dispute and a calculation of the Net Asset Value and revised Draft Completion
Accounts adjusted only to take account of the matters determined by the Dispute
Auditor within 40 Business Days (or such later date as MPT, PRIMOTOP and the
Dispute Auditor agree in writing) of confirmation and acknowledgment by the
Dispute Auditor of its appointment. The following shall apply once the Dispute
Auditor has been appointed:

 

(i)

MPT and PRIMOTOP shall each prepare a written statement within 15 Business Days
of the Dispute Auditor’s appointment on the matters in dispute which (together
with the relevant supporting documents) shall be submitted to the Dispute
Auditor for determination and copied at the same time to the other;

 

(ii)

following delivery of their respective submissions, MPT and PRIMOTOP shall each
have the opportunity to comment once only on the other’s submission by written
comment delivered to the Dispute Auditor not later than 10 Business Days after
receipt of the other’s submission and, thereafter, neither MPT nor PRIMOTOP
shall be entitled to make further statements or submissions except insofar as
the Dispute Auditor so requests (in which case it shall, on each occasion, give
the other Party (unless otherwise directed) 10 Business Days to respond to any
statements or submission so made); and

 

(iii)

in giving its determination, the Dispute Auditor shall state what adjustments
(if any) are necessary, solely for the purposes of this Agreement, to the Draft
Completion Accounts in respect of the matters in dispute in order to comply with
the requirements of this Agreement and to determine finally the Completion
Accounts.

 

(h)

As so revised, the Draft Completion Accounts and the calculation of the Net
Asset Value shall then constitute the Completion Accounts and the Net Asset
Value for the purposes of this Agreement.

 

(i)

Within 20 Business Days following the Completion Accounts and the calculation of
the Net Asset Value becoming final for the purposes of this Agreement, the
Seller shall provide PRIMOTOP with a copy of the Business Plan updated in order
to take into account the Completion Accounts.

7.2

Dispute Auditor

 

(a)

The Dispute Auditor:

 

(i)

shall act as expert and not as arbitrator;

 

(ii)

shall decide on the procedure to be followed in the determination (provided that
any such procedure does not conflict with any procedures set out herein); and

 

(iii)

shall be required only to determine those matters that this Agreement provides
should be determined by it and deliver such determination and any calculation,
statement or accounts required to be provided by it by this Agreement promptly
and in writing to the Parties.

 

(b)

In the absence of fraud or manifest error, the decision of the Dispute Auditor
and any determination and any calculation, statement or accounts required to be
provided by it by this Agreement shall be final and binding on the Parties for
all purposes.

 

(c)

MPT and PRIMOTOP shall each use reasonable endeavors to co-operate with the
Dispute Auditor and to enable it to reach its determination within the time
period set by this Agreement including by co-operating with any procedure set by
this

 

 

23

--------------------------------------------------------------------------------

 

 

 

Agreement and/or the Dispute Auditor. In particular, MPT and PRIMOTOP shall each
provide and MPT shall procure that the Company provides, the other Party and the
Dispute Auditor with or with access to all such documents and information as are
in their possession or under their control, and access to all relevant personnel
upon reasonable prior notice and during normal working hours, as may from time
to time be requested by the Dispute Auditor in its absolute discretion.

 

(d)

MPT and PRIMOTOP shall each be responsible for their own costs in connection
with the preparation, review and agreement or determination of the Completion
Accounts. The fees and expenses of the Dispute Auditor shall be borne by the
Company to the fullest extent permitted by law.

7.3

Adjustments to Consideration

On the date falling 10 Business Days after the Completion Accounts and the Net
Asset Value becomes final and binding on the parties in accordance with this
Agreement:

 

(a)

if the amount of the Net Asset Value is less than the amount of the Estimated
Net Asset Value:

 

(i)

MPT shall pay an amount equal to the Consideration Excess to the Company by way
of  additional equity subscription, which shall be booked exclusively in the
account 115 of the Luxembourg standard chart of account (apport en capitaux
propres non rémunéré par des titres) of the Company with no corresponding
issuance of Shares; and

 

(ii)

upon receipt by the Company of the Consideration Excess, MPT and PRIMOTOP shall
procure, as far as they lawfully can, that a payment in an amount equal to the
Consideration Excess is made by the Company to PRIMOTOP by way of repayment of
the account 115 of the Luxembourg standard chart of account (apport en capitaux
propres non rémunéré par des titres) and/or the Company’s share premium account,
with no corresponding cancellation of Shares; or

 

(b)

if the amount of the Net Asset Value is greater than the amount of the Estimated
Net Asset Value:

 

(i)

PRIMOTOP shall pay an amount equal to the Consideration Shortfall to the Company
by way of an additional equity subscription, which shall be booked exclusively
in the account 115 of the Luxembourg standard chart of account (apport en
capitaux propres non rémunéré par des titres) of the Company with no
corresponding issuance of Shares; and

 

(ii)

upon receipt by the Company of the Consideration Shortfall, MPT and PRIMOTOP
shall procure, as far as they lawfully can, that a payment in an amount equal to
the Consideration Shortfall is made by the Company to MPT by way of repayment of
the account 115 of the Luxembourg standard chart of account (apport en capitaux
propres non rémunéré par des titres) and/or the Company’s share premium account,
with no corresponding cancellation of Shares,

 

(c)

if the difference between: (i) the sum of the amount of cash in the Estimated
Completion Accounts exceeding the amount received by the Company following
advance of the Third Party Financing net of any debt issuance costs and the
other Estimated Current Assets (excluding cash): and (ii) the Estimated Current
Liabilities is less than the difference between: (x) the sum of the amount of
cash in the Completion Accounts exceeding the amount received by the Company
following advance of the Third Party Financing net of any debt issuance costs
and the other Current Assets (excluding cash); and (y) the Current Liabilities,
MPT shall pay an amount equal to the positive difference between the latter and
the former of these two amounts to the

 

 

24

--------------------------------------------------------------------------------

 

 

 

Company by way of  additional equity subscription, which shall be booked
exclusively in the account 115 of the Luxembourg standard chart of account
(apport en capitaux propres non rémunéré par des titres) of the Company with no
corresponding issuance of Shares;

 

(d)

if the difference between: (i) the sum of the amount of cash in the Estimated
Completion Accounts exceeding the amount received by the Company following
advance of the Third Party Financing net of any debt issuance costs and the
other Estimated Current Assets (excluding cash); and (ii) the Estimated Current
Liabilities is greater than the difference between: (x) the sum of the amount of
cash in the Completion Accounts exceeding the amount received by the Company
following advance of the Third Party Financing net of any debt issuance costs
and the other Current Assets (excluding cash); and (y) the Current Liabilities,
the Company shall pay to MPT an amount equal to the positive difference between
the former and the latter of these two amounts by way of repayment of the
account 115 of the Luxembourg standard chart of account (apport en capitaux
propres non rémunéré par des titres) and/or the Company’s share premium account,
with no corresponding cancellation of Shares;

all payments pursuant to this Clause 7.3 shall be made by telegraphic transfer
of immediately available funds to the account nominated by PRIMOTOP, MPT or the
Company (as applicable), free and clear of all set-offs and counterclaims and,
with respect to the payments made to MPT or PRIMOTOP, net of any withholdings or
deduction required by any applicable laws, it being specified that any
withholdings or deduction shall be treated as amounts distributed to MPT or
PRIMOTOP (as applicable) under this Clause 7.3.

8.

WARRANTIES

8.1

Warranties

 

(a)

Subject to Clause 8.2, MPT warrants to PRIMOTOP that the Warranties and the Tax
Warranties are (and will be) true and accurate as at: (i) the date of this
Agreement and (ii) the Completion Date (and at all times between the date of
this Agreement and the Completion Date) as if they had been repeated at
Completion immediately before the issuance of the PRIMOTOP Shares.

 

(b)

MPT acknowledges and agrees that PRIMOTOP has entered into this Agreement and
will subscribe for the PRIMOTOP Shares and advance the PRIMOTOP Shareholder Loan
in reliance upon the Warranties and the Tax Warranties.

 

(c)

Each of the Warranties and the Tax Warranties shall be separate and independent
and shall not be limited by reference to any other paragraph of Schedule 5 or
Schedule 7 or by anything in this Agreement.

 

(d)

Any Warranty or Tax Warranty qualified by the expression “so far as MPT is
aware” or any similar expression shall, unless otherwise stated, be deemed to
refer to the actual awareness and knowledge of Ed Aldag, Steve Hamner, Emmett
Mclean, Robert Moss, Emilie Guirimand, Jean-Marc Mc Lean, James Kevin Hanna and
Luke Savage.

 

(e)

PRIMOTOP acknowledges and agrees that MPT does not give or make any warranty or
representation as to the accuracy of the Business Plan, forecasts, estimates,
projections, statements of intent or statements of opinion provided to PRIMOTOP
or any of its directors, officers, employees agents or advisers on or prior to
the date of this Agreement, and that MPT has not provided any advice in relation
to Tax to PRIMOTOP or any of its directors, officers, employees agents or
advisers in connection with this Agreement, any other Transaction Document or
any matter or thing to be done or omitted to be done in connection with this
Agreement or any other Transaction Document.

 

 

25

--------------------------------------------------------------------------------

 

 

 

(f)

PRIMOTOP agrees and undertakes to MPT and the Company that, except in the case
of fraud and subject to applicable law, PRIMOTOP has no rights against, and
shall not make any claim against any present or former employee, director, agent
or officer of any of the Group Companies or any member of MPT’s Group on whom
PRIMOTOP may have relied prior to entry into this Agreement or any other
Transaction Document (including in relation to any information supplied or
omitted to be supplied by any such person in connection with the Warranties,
this Agreement or any other Transaction Document).

8.2

MPT’s Disclosures

 

(a)

The Warranties and the Tax Warranties are subject to the following matters:

 

(i)

any matter which is Fairly Disclosed in the Disclosure Letter or the
Supplemental Disclosure Letter (as applicable) (whether specifically or in the
documents or information included in the Disclosure Letter or the Supplemental
Disclosure Letter, as applicable, by way of reference); and

 

(ii)

any matter or thing done or omitted to be done after the date of this Agreement
as expressly contemplated and approved in this Agreement or otherwise at the
express request in writing, or with the express prior approval in writing of,
PRIMOTOP.

 

(b)

For the avoidance of doubt, none of the matters, events, acts or circumstances
disclosed in the Disclosure Letter or the Supplemental Disclosure Letter will
limit MPT’s obligations under this Agreement with respect to any Indemnity
Losses or the Tax Covenant.

8.3

Notification

If, after the date of this Agreement, MPT or the Manager becomes aware:

 

(a)

that any of the Warranties or Tax Warranties was untrue or inaccurate in any
respect as at the date of this Agreement;

 

(b)

of any event or matter which occurred prior to the date of this Agreement and
which is likely to result in any of the Warranties or Tax Warranties being or
becoming untrue or inaccurate; or

 

(c)

of any event or matter that occurs between the date of this Agreement and the
Completion Date and which results in or is likely to result in any of the
Warranties or Tax Warranties being or becoming untrue or inaccurate in any
respect,

MPT shall notify PRIMOTOP in writing as soon as practicable (and in any event no
later than 5 Business Days after having become aware of the like) setting out
such details as are available or reasonably obtainable (a “Warranty
Notification”).In the case of any failure by MPT to notify PRIMOTOP in
accordance with this Clause 8.3, the time limitation periods set out in Clause
10.2 shall start only from the date that notification is actually provided or,
if earlier, from the date on which PRIMOTOP otherwise becomes aware of the
relevant facts, circumstance or event.

8.4

Warranty Material Inaccuracy

 

(a)

Should a Warranty Notification indicate that a Material Inaccuracy Event has
occurred, or should PRIMOTOP otherwise become aware that a Material Inaccuracy
Event has occurred (including, with respect to an Interim Material Inaccuracy
Event, as a result of the disclosure of such Material Inaccuracy Event in the
Supplemental Disclosure Letter), prior to the Completion Date, PRIMOTOP will be
entitled by written notice to MPT (a “Material Inaccuracy Event Notice”), to:

 

 

26

--------------------------------------------------------------------------------

 

 

 

(i)

confirm that it will effect Completion on the Completion Date, so far as
practicable (without prejudice, subject to Completion, to the right of PRIMOTOP
to make a Warranty Claim or a Tax Claim (as applicable) with respect to the
relevant Material Inaccuracy Event unless, with respect to an Interim Material
Inaccuracy Event, to the extent Fairly Disclosed in the Supplemental Disclosure
Letter); or

 

(ii)

request that MPT remedies the relevant Material Inaccuracy Event promptly and in
any event no later than the date falling 20 Business Days following receipt by
MPT of a Material Inaccuracy Event Notice (the “Material Inaccuracy Remedy
Period”);

 

(b)

Should PRIMOTOP request that MPT remedies the relevant Material Inaccuracy Event
in accordance with Clause 8.4(a)(ii), MPT shall use all reasonable endeavours to
remedy such matter, circumstance, act or event within the Material Inaccuracy
Remedy Period. If MPT fails to do so, PRIMOTOP may terminate this Agreement
(other than the Surviving Clauses).

 

(c)

For the avoidance of doubt, if PRIMOTOP elects to effect Completion on the
Completion Date, so far as practicable, in accordance with Clause 8.4(a)(i):

 

(i)

neither PRIMOTOP nor any of its Affiliates shall have any claim or right under
this Agreement of any nature against MPT or any of its Affiliates in relation to
an Interim Material Inaccuracy Event to the extent Fairly Disclosed in the
Supplemental Disclosure Letter, but

 

(ii)

PRIMOTOP (and its Affiliates) shall retain all its rights to make a claim under
this Agreement  in relation to a Pre-Signing Material Inaccuracy Event.

 

(d)

For the avoidance of doubt, PRIMOTOP shall, subject to Completion, have a right
to make a Warranty Claim or a Tax Claim (as applicable):

 

(i)

with respect to any matter referred to in Clauses 8.3(a) and 8.3(b); and

 

(ii)

with respect to any matter referred to in Clause 8.3(c) provided that, with
respect to a Warranty Claim only (excluding, for the avoidance of doubt, claims
under the Tax Covenant), PRIMOTOP shall not have a right to make a Warranty
Claim with respect to any matter that is Fairly Disclosed in the Supplemental
Disclosure Letter.

8.5

PRIMOTOP’s Warranties

PRIMOTOP warrants to MPT that the PRIMOTOP Warranties:

 

(a)

are true and accurate as of the date of this Agreement; and

 

(b)

will be true and accurate at Completion (and at all times between the date of
this Agreement and the Completion Date) as if they had been repeated at
Completion.

 

9.

TAX

9.1

General

The provisions of Schedule 7 to this Agreement apply in relation to the matters
to which they relate.

 

 

27

--------------------------------------------------------------------------------

 

 

9.2

Effect

Part 1, Part 2 and Part 3 (excluding the Tax Covenant) and Part 4 of Schedule 7
shall come into effect on the date of this Agreement. The Tax Covenant shall
come into effect on Completion. The Tax Warranties (Part 2 of Schedule 7) are
given as of the date of this Agreement and as of the Completion Date (and at all
times between the date of this Agreement and the Completion Date) as if they had
been repeated at Completion immediately before the issuance of the PRIMOTOP
Shares.

10.

MPT’S LIABILITY with respect to warranty CLAIMS

MPT's liability with respect to a Loss resulting from a matter, event, act or
circumstance which results in any of the Warranties or Tax Warranties being
untrue or inaccurate is subject to Completion and will be determined in
accordance with the provisions of this Clause 10.

10.1

Financial Limitations for Warranty Claims

 

(a)

MPT shall not be liable for any individual Warranty Claim (or a series of
Warranty Claims arising from substantially identical facts or circumstances)
unless the amount of the liability in respect of that Warranty Claim (or a
series of Warranty Claims arising from substantially identical facts or
circumstances) exceeds €250,000.

 

(b)

MPT shall not be liable for any Warranty Claim unless the amount of the
liability in respect of that Warranty Claim when aggregated with the amount of
the liability in respect of all other Warranty Claims exceeds €1,000,000 in
which event MPT shall be liable for the whole amount of such Warranty Claim, and
not merely the excess.

 

(c)

The maximum aggregate liability of MPT in respect of all Warranty Claims is and
shall not exceed in any way whatsoever €75,000,000, such amount being reduced to
€25,000,000 on the date fifteen (15) months following Completion if no Warranty
Claim has been made prior to that date (the "Warranty Cap").

10.2

Time Limitation for Claims

MPT shall not be liable for any Warranty Claim and/or Tax Claim unless a notice
of the relevant claim is given by PRIMOTOP to MPT:

 

(a)

in the case of any Tax Claim (excluding a claim for breach of any Tax Warranty),
by no later than 31 January 2026;

 

(b)

in the case of any Warranty Claim in respect of a Tax Warranty, within a period
of 5 years from the Completion Date; and

 

(c)

in the case of any Warranty Claim in respect of a Warranty (excluding any Tax
Warranty), within a period of 2 years from the Completion Date.

Any claim notified by PRIMOTOP to MPT pursuant to this Clause shall specify the
matters set out in Clause 12.2.

10.3

Contingent Liabilities

MPT shall not be liable under this Agreement or the Tax Covenant in respect of
any liability which is contingent unless and until such contingent liability
becomes an actual liability and is due and payable.

 

 

28

--------------------------------------------------------------------------------

 

 

10.4

Losses

MPT shall not be liable under this Agreement or the Tax Covenant in respect of
any indirect or consequential Losses, including, for the avoidance of doubt, any
loss of profits (other than loss of rent or loss in respect of punitive
damages).

10.5

Provisions

MPT shall not be liable for any Warranty Claim (excluding a Tax Claim, in
respect of which the provisions of Schedule 7 shall apply) if and to the extent
that provisions or reserves is made in the Completion Accounts for the matter
giving rise to the claim or the liability was paid on or before Completion Date
and the Completion Accounts reflected that payment and the Net Asset Value was
reduced accordingly.

10.6

Matters Arising Subsequent to this Agreement

MPT shall not be liable for any Warranty Claim to the extent that the same would
not have occurred but for:

 

(a)

any matter or thing done or omitted to be done pursuant to and in compliance
with this Agreement (excluding, for the avoidance of doubt, Schedule 7 and
excluding any matter or thing done or omitted to be done in relation to any
Approved Transaction) or otherwise at the request in writing or with the
approval in writing of PRIMOTOP;

 

(b)

any act or omission of PRIMOTOP or any member of PRIMOTOP’s Group, or their
respective directors, officers, employees or agents or successors in title,
after Completion;

 

(c)

the passing of, or any change in, after the Completion Date, any law, rule,
regulation or administrative practice of any government, governmental
department, agency or regulatory body including (without prejudice to the
generality of the foregoing) any increase in the rates of Tax or any imposition
of Tax or any withdrawal of relief from Tax not actually (or prospectively) in
effect at the date of this Agreement;

 

(d)

any change after the Completion Date of any generally accepted interpretation or
application of any legislation; or

 

(e)

any change in accounting or Tax policy, bases or practice of PRIMOTOP introduced
or having effect after Completion except where such change was necessary in
order to comply with any applicable legal, regulatory, financial reporting or
other requirement.

10.7

Insurance

MPT and PRIMOTOP shall procure, each within the limits of their powers under the
Shareholders' Agreement, that all reasonable steps are taken to recover any
Losses suffered by a Group Company pursuant to any relevant policy of insurance.
MPT shall not be liable for any Warranty Claim and/or Tax Claim to the extent
that the Losses suffered by a Group Company in respect of which such claim is
made are covered, in whole or in part, by such policy of insurance and actual
recovery is made under such policy of insurance.

10.8

Right to Recover

 

(a)

If, before MPT pays an amount in discharge of any Warranty Claim and/or Tax
Claim, any Group Company recovers (whether by payment, discount, credit, relief,
insurance or otherwise) from a third party, including any third party
responsible for the preparation of any VDD Report, a sum which indemnifies or
compensates such Group Company (in whole or in part) in respect of the loss or
liability which is the subject matter of a claim, this sum (less any costs and
expenses (including any Tax incurred in obtaining such recovery) shall be
deducted, on an After Tax Basis, from

 

 

29

--------------------------------------------------------------------------------

 

 

 

the amount to be paid by MPT in relation to such claim, and MPT and PRIMOTOP
shall procure that all reasonable steps are taken to make such recovery from any
relevant third party.

 

(b)

If MPT has paid an amount in discharge of any Warranty Claim and/or Tax Claim
and a Group Company recovers (whether by payment, discount, credit, relief,
insurance or otherwise) from a third party, including any third party
responsible for the preparation of any VDD Report, a sum which indemnifies or
compensates such Group Company (in whole or in part) in respect of the loss or
liability which is the subject matter of the claim, MPT and PRIMOTOP agree that
the relevant Group Company shall pay to MPT as soon as practicable after receipt
of such sum by the relevant Group Company, an amount equal to the lesser of:

 

(i)

the sum recovered from the third party less any costs and expenses (including
any Tax) incurred in obtaining such recovery; and

 

(ii)

the amount already paid by MPT to PRIMOTOP or the relevant Group Company less
any costs and expenses (including any Tax) incurred in obtaining such recovery.

10.9

Double Claims

PRIMOTOP shall not be entitled to recover from MPT under this Agreement or the
Tax Covenant or the Shareholders’ Agreement more than once in respect of the
same Losses or Indemnity Losses suffered and, without prejudice to the
generality of the foregoing, MPT shall not be liable in respect of:

 

(a)

any breach of the Agreement if and to the extent that the Losses or Indemnity
Losses (as relevant) resulting from or connected with such breach are or have
been included in a claim under the Tax Covenant or the Shareholders’ Agreement
which has been satisfied; or

 

(b)

a claim under the Tax Covenant if and to the extent that the Losses or Indemnity
Losses (as relevant) in respect of which such claim was made are or have been
included in a claim for breach of the Agreement or the Shareholders’ Agreement
which has been satisfied.

In circumstances where PRIMOTOP would have claims for recovery of any Losses,
Taxes or Indemnity Losses under several provisions under this Agreement, the Tax
Covenant and/or the Shareholders' Agreement, it is agreed and understood that
PRIMOTOP shall be free to choose the basis on which it wants to recover. Without
prejudice to the no double recovery principle set out in this Clause 10.9,
PRIMOTOP may make use of one or more provisions available to it to make a claim.

10.10

Mitigation of Losses and Indemnity Losses

MPT and PRIMOTOP shall procure that all reasonable steps are taken and all
reasonable assistance is given (by them or by any of their Affiliates) to avoid
or mitigate any Losses and/or Indemnity Losses which in the absence of
mitigation might give rise to a liability in respect of any claim under this
Agreement (including, for the avoidance of doubt, the Tax Covenant), to the
extent of their respective powers in accordance with this Agreement, the
Shareholders’ Agreement, the Articles and the Management Agreement.

10.11

Fraud

None of the limitations contained in this Clause 10 or Part D of Schedule 7
shall apply to any claim which arises or is increased, or to the extent to which
it arises or is increased, as the consequence of, or which is delayed as a
result of, dishonest or deliberate misstatement, gross negligence or concealment
or other fraud by MPT or any other member of the MPT Group.

 

 

30

--------------------------------------------------------------------------------

 

 

10.12

Calculation of Loss

 

(a)

The amount of any payment to be made by MPT to PRIMOTOP pursuant to this Clause
10 shall:

 

(i)

with respect to any Loss suffered or incurred by PRIMOTOP, be based on 100% of
the Loss (on an After Tax Basis) determined pursuant to the provisions of this
Agreement; and

 

(ii)

with respect to any Loss suffered or incurred by a Group Company, be calculated
by applying PRIMOTOP’s Relevant Proportion at the date of payment to the amount
of the Loss (on an After Tax Basis) determined pursuant to the provisions of
this Agreement.

 

(b)

Any amount to be paid to the Company pursuant to Clause 10 shall be based on
100% of the Loss suffered or incurred by the relevant Group Company determined
pursuant to the provisions of this Agreement and shall be made by way
of  additional equity subscription, which shall be booked exclusively in the
account 115 of the Luxembourg standard chart of account (apport en capitaux
propres non rémunéré par des titres) of the Company with no corresponding
issuance of Shares, provided that with respect to any Loss suffered or incurred
by a Group Company for which MPT decides to pay the Company, only half of the
amount paid by MPT to the Company shall be counted towards the Warranty Cap.

11.

Specific indemnity

11.1

Indemnity

 

(a)

MPT hereby undertakes, subject to Completion, to indemnify and hold harmless
PRIMOTOP or, with respect to Indemnity Losses of a Group Company, PRIMOTOP or
the Company (at MPT's option), on a euro for euro basis and on an After Tax
Basis, from Indemnity Losses suffered or incurred by PRIMOTOP or any Group
Company.

 

(b)

MPT's liability with respect to Indemnity Losses shall be limited to the
aggregate of the PRIMOTOP Share Subscription Amount and the PRIMOTOP Shareholder
Loan Amount (the “Indemnity Cap”), provided that, with respect to any Indemnity
Loss suffered or incurred by a Group Company for which MPT decides to pay the
Company, only half of the amount paid by MPT to the Company shall be counted
towards the Indemnity Cap.

11.2

Limitations on Indemnification

 

(a)

Time Limitation for Claims

MPT shall not be liable for any Indemnity Losses Claim unless a notice of the
relevant claim is given by PRIMOTOP to MPT: (i) within a period of 7 years from
the Completion Date if such claim does not relate to Tax; or (ii) if such claim
relates to Tax, by no later than 31 January 2026.

 

(b)

Provisions

MPT shall not be liable for any Indemnity Losses if and to the extent that
provisions or reserves are made in the Completion Accounts for the matter giving
rise to the claim or the liability was paid on or before the Completion Date and
the Completion Accounts reflected that payment and the Net Asset Value was
reduced accordingly.

 

 

31

--------------------------------------------------------------------------------

 

 

 

(c)

Matters Arising Subsequent to this Agreement

MPT shall not be liable for any Indemnity Losses to the extent that the same
would not have occurred but for:

 

(i)

any matter or thing done or omitted to be done at the request in writing of
PRIMOTOP;

 

(ii)

any act or omission of PRIMOTOP or any member of PRIMOTOP’s Group, or their
respective directors, officers, employees or agents or successors in title,
after Completion;

 

(iii)

any change in accounting or Tax policy, bases or practice of PRIMOTOP introduced
or having effect after Completion except where such change was necessary in
order to comply with any applicable legal, regulatory, financial reporting or
other requirement.

 

(d)

Insurance

MPT and PRIMOTOP, each within the limits of their powers under the Shareholders'
Agreement, shall procure that all reasonable steps are taken to recover any
Indemnity Losses suffered by a Group Company pursuant to any relevant policy of
insurance. MPT shall not be liable for any Indemnity Losses to the extent that
the Indemnity Losses suffered by a Group Company in respect of which such claim
is made are covered, in whole or in part, by such policy of insurance and actual
recovery is made under such policy of insurance.

 

(e)

Right to Recover

 

(i)

If, before MPT pays an amount in discharge of any claim for Indemnity Losses,
PRIMOTOP and/or any Group Company recovers (whether by payment, discount,
credit, relief, insurance or otherwise) from a third party, including any third
party responsible for the preparation of any VDD Report, a sum which indemnifies
or compensates PRIMOTOP and/or the relevant Group Company (in whole or in part)
in respect of such Indemnity Losses, this sum (less any costs and expenses
(including any Tax incurred in obtaining such recovery) shall be deducted, on an
After Tax Basis, from the Indemnity Losses, and MPT and PRIMOTOP, each within
the limits of their powers under the Shareholders' Agreement, shall procure that
all reasonable steps are taken to make such recovery from any relevant third
party.

 

(ii)

If MPT has paid an amount in discharge of any claim for Indemnity Losses and
PRIMOTOP and/or any Group Company recovers (whether by payment, discount,
credit, relief, insurance or otherwise) from a third party, including any third
party responsible for the preparation of any VDD Report, a sum which indemnifies
or compensates PRIMOTOP and/or the relevant Group Company (in whole or in part)
in respect of such Indemnity Losses, MPT and PRIMOTOP agree that PRIMOTOP and/or
the relevant Group Company (as applicable) shall pay to MPT as soon as
practicable after receipt of such sum by PRIMOTOP and/or the relevant Group
Company (as applicable), an amount equal to the lesser of:

 

(A)

the sum recovered from the third party less any costs and expenses (including
any Tax) incurred in obtaining such recovery; and

 

(B)

the amount of Indemnity Losses already paid by MPT to PRIMOTOP or the relevant
Group Company less any costs and expenses (including any Tax) incurred in
obtaining such recovery.

 

 

32

--------------------------------------------------------------------------------

 

 

11.3

Calculation of Indemnification

 

(a)

The amount of any payment to be made by MPT to PRIMOTOP pursuant to Clause 11.1
shall:

 

(i)

with respect to any Indemnity Loss suffered or incurred by PRIMOTOP, be based on
100% of the Indemnity Loss (on an After Tax Basis) determined pursuant to the
provisions of this Agreement; and

 

(ii)

with respect to any Indemnity Loss suffered or incurred by a Group Company, be
calculated by applying PRIMOTOP’s Relevant Proportion at the date of payment to
the amount of the Indemnity Loss (on an After Tax Basis) determined pursuant to
the provisions of this Agreement.

 

(b)

Any amount to be paid to the Company pursuant to Clause 11.1 shall be based on
100% of the Indemnity Loss suffered or incurred by the relevant Group Company
determined pursuant to the provisions of this Agreement and shall be made by way
of  additional equity subscription, which shall be booked exclusively in the
account 115 of the Luxembourg standard chart of account (apport en capitaux
propres non rémunéré par des titres) of the Company with no corresponding
issuance of Shares.

12.

CLAIMS

12.1

Notification of Potential Claims

If PRIMOTOP or any Group Company becomes aware of any fact, matter or
circumstance that may give rise to a claim against MPT under this Agreement
(other than a Tax Claim, in respect of which the provisions of the Tax Covenant
shall apply), PRIMOTOP shall as soon as reasonably practicable give a notice in
writing to MPT setting out such information as is reasonably necessary to enable
MPT to assess the merits of the claim and a failure from PRIMOTOP to comply with
this Clause 12.1 shall not have any effect on MPT's liability under such claim.
For the avoidance of doubt, any notification of a potential claim shall suspend
the time periods provided in Clause 10.2 with respect to the subject matter of
such potential claim, until such day as a notification of claim, specifying all
the elements listed in Clause 12.2 is capable of being made by PRIMOTOP.

12.2

Notification of Claims under this Agreement

Notices of claims under this Agreement or the Tax Covenant shall be given by
PRIMOTOP to MPT within the time limits specified in Clause 10.2 and shall
specify all reasonable information in relation to the legal and factual basis of
the claim and the evidence on which PRIMOTOP relies and setting out, to the
extent reasonably possible, PRIMOTOP’s estimate of the amount of Losses which
is, or is to be, the subject of the claim (including any Losses which are
contingent on the occurrence of any future event).

12.3

Commencement of Proceedings

Any claim notified pursuant to Clause 12.2 shall (if it has not been previously
satisfied, settled or withdrawn) be deemed to be irrevocably withdrawn twelve
months after the notice is given pursuant to Clause 12.2 unless at the relevant
time legal proceedings in respect of the claim have been commenced by being both
issued and served.

12.4

Third-Party Claims

If a Warranty Claim is a result of, or is in connection with, a claim by or
liability to a third party, MPT shall keep PRIMOTOP informed of the developments
and progress of the claim and its defense and shall promptly provide PRIMOTOP,
at its reasonable request, with a copy of all material notices, communications
and filings (including court papers) relating to such claim and its defense.

 

 

33

--------------------------------------------------------------------------------

 

 

13.

Payment

13.1

Timing

Any payment by MPT under Clause 10, Clause 11 or under Schedule 7 (to the extent
concerning Tax Warranties) is due within ten (10) Business Days after agreement
by the Parties on the amount of such payment or final determination in
accordance with Clause 16.13 of the amount due hereunder. For the avoidance of
doubt, in relation to the Tax Covenant, Schedule 7 Part 3 Clause 1.2 shall
prevail.

13.2

After Tax Basis

Where MPT makes a payment under Clause 10 or Clause 11 to PRIMOTOP, MPT’s
liability under shall not be increased as a result of payment being made on an
After Tax Basis in circumstances where PRIMOTOP is resident in, or attributes
such payment to a permanent establishment or taxable presence in, a jurisdiction
other than Luxembourg or has assigned its rights under this Agreement to another
person to the intent that MPT should only be liable to the extent that it would
have been liable had PRIMOTOP not been so resident, so attributed a payment or
assigned its rights.

14.

mpt termination right in case of a rett Law change or RETT Law Change
Announcement

14.1

MPT Termination Right

It is expressly agreed that in the event of a RETT Law Change or a RETT Law
Change Announcement which would be likely, in the reasonable opinion of MPT
(having regard to any RETT tax advice obtained by MPT), and (in the case of a
RETT Law Change Announcement) on the assumption that legislation is enacted
pursuant to such RETT Law Change Announcement, to result in: (a) RETT being
triggered on the subscription by PRIMOTOP of the PRIMOTOP Shares pursuant to
this Agreement; and/or (b) the applicable holding periods under the RETTA (under
sec. 1 para 2a RETTA and sec. 5 and 6 RETTA including as those provisions may be
amended or replaced) being extended from the current five (5) year period to a
period of ten (10) or more years (calculated from the date of Completion)
becoming applicable to any Pre-Completion Reorganisation or the Transaction, MPT
shall have the right to terminate this Agreement prior to Completion with
immediate effect (the "MPT Termination Right"), by way of serving written
notice  to this effect to PRIMOTOP in accordance with the provisions of Clause
16.9 (the "MPT Termination Notice").

14.2

Exercise of MPT Termination Right

If MPT exercises the MPT Termination Right:

 

(a)

The Deposit shall be released in accordance with the provisions of Clause 3.1.

 

(b)

MPT shall pay to PRIMOTOP, concomitantly with the delivery of the MPT
Termination Notice, by telegraphic transfer of immediately available funds to
the account nominated by PRIMOTOP, an amount of EUR 2,500,000 (inclusive of any
VAT (if applicable at all)) corresponding to: (i) the estimate of the costs
incurred by PRIMOTOP in relation to the Transaction; and (ii) the costs relating
to the funding of the Deposit and the blocking of the amounts necessary to fund
the PRIMOTOP Shares Subscription Amount and the PRIMOTOP Shareholder Loan
Amount. For the avoidance of doubt, this amount shall be final and definitive
between the Parties and neither MPT nor PRIMOTOP shall have any other obligation
towards the other, without prejudice to any accrued rights of the Parties and to
the Parties’ obligations and liabilities with respect to any prior default.

 

(c)

For the avoidance of doubt, PRIMOTOP shall not be liable to pay any amount to
MPT including, for the avoidance of doubt: (a) any amount in relation to the
change of the articles of association of the Group Companies in accordance with
the provisions of

 

 

34

--------------------------------------------------------------------------------

 

 

 

Clause 4.1(c); or (b) any amount relating to the costs of the VDD Reports in
accordance with the provisions of Clause 6.4(a)(iv).

15.

CONFIDENTIALITY

15.1

Announcements

 

(a)

No announcement, public communication or circular in connection with the
existence or the subject matter of this Agreement, any Transaction Agreement or
any other agreement entered into pursuant to this Agreement shall be made or
issued by or on behalf of any member of MPT’s Group or any member of PRIMOTOP’s
Group without the prior written approval of MPT and PRIMOTOP (such approval not
to be unreasonably withheld or delayed).

 

(b)

This shall not affect any:

 

(i)

announcement, communication or circular required by law or any governmental or
regulatory body or the rules and regulations of any recognised stock exchange
provided that the Party with an obligation to make an announcement or
communication or issue a circular shall consult with the other Party insofar as
is legally permissible and reasonably practicable before complying with such an
obligation; or

 

(ii)

any communication with a Tax Authority reasonably required for the efficient
management of the Tax affairs of the person making the communication or any of
its Affiliates.

15.2

Confidentiality

 

(a)

Subject to Clause 15.2(b), the Parties shall treat as strictly confidential and
not disclose or use any information received or obtained as a result of entering
into this Agreement, any Transaction Agreement or any other agreement entered
into pursuant to this Agreement which relates to:

 

(i)

the Transaction and/or the provisions of this Agreement, any Transaction
Document and of any other agreement entered into pursuant to or in connection
with any Transaction Document;

 

(ii)

the negotiations relating to the Transaction, any Transaction Document and any
agreement entered into pursuant to or in connection with any Transaction
Document;

 

(iii)

(in the case of MPT and the Company) any information relating to the business,
financial or other affairs of PRIMOTOP’s Group; and

 

(iv)

(in the case of PRIMOTOP) any information relating to the business, financial or
other affairs of MPT’s Group including, prior to Completion, the Group
Companies.

 

(b)

Clause 15.2(a) shall not prohibit disclosure or use of any information if and to
the extent:

 

(i)

the disclosure or use is required by law, any governmental or regulatory body or
the rules and regulations of any recognised stock exchange;

 

(ii)

the disclosure or use is required to vest the full benefit of this Agreement or
any Transaction Document in each of MPT, PRIMOTOP and the Company (as the case
may be);

 

 

35

--------------------------------------------------------------------------------

 

 

 

(iii)

the disclosure or use is required for the purpose of any judicial proceedings
arising out of this Agreement, any Transaction Document or any other agreement
entered into under or pursuant to this Agreement;

 

(iv)

the disclosure is made to a Tax Authority and is reasonably required for the
efficient management of the Tax affairs of the disclosing Party or any of its
Affiliates;

 

(v)

the disclosure is made to statutory auditors, custodians or investors of a Party
which are bound by a confidentiality duty (legal, professional or contractual);

 

(vi)

the disclosure is made to professional advisers of a Party (as the case may be)
on terms that such professional advisers undertake to treat such information as
strictly confidential;

 

(vii)

the disclosure is made to a potential purchaser of any of the shares and
ownership interests of any Group Company or any Property or to a potential debt
or equity funder of any of them, in each case on terms that such persons
undertake to treat such information as strictly confidential;

 

(viii)

the information is or becomes publicly available (other than by breach of this
Agreement);

 

(ix)

the other party has given prior written approval to the disclosure or use; or

 

(x)

the information is independently developed after Completion,

provided that prior to disclosure or use of any information pursuant to
Clause 15.2(b)(i), (ii) or (iii), the Party concerned shall, where not
prohibited by law, promptly notify the other Party of such requirement with a
view to providing that other Party with the opportunity to contest such
disclosure or use or otherwise to agree the timing and content of such
disclosure or use.

16.

OTHER PROVISIONS

16.1

Further Assurances

 

(a)

Each of MPT, PRIMOTOP and the Company shall, and shall use reasonable endeavours
to procure that any necessary third party shall, from time to time execute such
documents and perform such acts and things as either of them may reasonably
require to give effect to this Agreement and to give the other the full benefit
of this Agreement.

 

(b)

Each of MPT, PRIMOTOP and the Company shall procure that its Affiliates comply
with all obligations under the Agreement which are expressed to apply to any
such Affiliate.

16.2

Whole Agreement

 

(a)

This Agreement and the other Transaction Documents together contain the whole
agreement between the Parties relating to the subject matter of this Agreement
at the date of this Agreement to the exclusion of any terms implied by law which
may be excluded by contract and supersedes any previous written or oral
agreement between the Parties in relation to the matters dealt with in this
Agreement.

 

(b)

PRIMOTOP agrees and acknowledges that, in entering into this Agreement, it is
not relying on any representation, warranty or undertaking not expressly
incorporated into it.

 

 

36

--------------------------------------------------------------------------------

 

 

 

(c)

Subject to applicable laws, each of the Parties agrees and acknowledges that its
only right and remedy in relation to any representation, warranty or undertaking
made or given in connection with this Agreement shall be for breach of the terms
of this Agreement and each of the Parties waives all other rights and remedies
(including those in tort or arising under statute) in relation to any such
representation, warranty or undertaking.

 

(d)

In Clauses 16.2(a) to 16.2(c), “this Agreement” includes the Tax Covenant, the
Transaction Documents and all other agreements entered into pursuant to or in
connection with this Agreement.

 

(e)

Nothing in this Clause 16.2 excludes or limits any liability for (or remedy in
respect of) fraud or fraudulent misrepresentation.

16.3

Assignment

None of the Parties may, without the prior written consent of the other, assign,
grant any security interest over, hold on trust or otherwise transfer the
benefit of the whole or any part of this Agreement or any other Transaction
Document.

16.4

Variation

No variation of this Agreement shall be effective unless in writing and signed
by or on behalf of each of MPT, PRIMOTOP and the Company.

16.5

Time of the Essence

Time shall be of the essence of this Agreement both as regards any dates, times
and periods mentioned and as regards any dates, times and periods which may be
substituted for them in accordance with this Agreement or by agreement in
writing between MPT, PRIMOTOP and the Company.

16.6

Costs

 

(a)

MPT shall bear all costs incurred by it in connection with the preparation,
negotiation and entry into of this Agreement and all other agreements entered
into pursuant to this Agreement.

 

(b)

PRIMOTOP shall bear all costs incurred by it in connection with the preparation,
negotiation and entry into of this Agreement and all other agreements entered
into pursuant to this Agreement.

16.7

Stamp Duty, Fees and Taxes

 

(a)

PRIMOTOP shall bear the cost of all registration fees, stamp and transfer taxes
and duties or their equivalents in all jurisdictions (including any RETT which
may be incurred by any Group Company) provided such RETT is not comprised in an
Indemnity Loss where such fees, taxes and duties are payable in respect of the
subscription for the PRIMOTOP Shares pursuant to this Agreement but excluding
any RETT which is chargeable as a result of a RETT Law Change (including a
change with retraoactive effect). PRIMOTOP shall be responsible for arranging
the payment of all such fees, taxes and duties if and to the extent such fees,
taxes and duties shall be borne by PRIMOTOP in accordance with the previous
sentence, including fulfilling any administrative or reporting obligation
imposed by the jurisdiction in question in connection with such payment.
PRIMOTOP shall indemnify MPT and the Group Companies against any Losses suffered
by them or any member of MPT’s Group as a result of PRIMOTOP failing to comply
with its obligations under this Clause 16.7(a).

 

(b)

MPT shall bear any RETT payable in respect of the subscription for the PRIMOTOP
Shares pursuant to this Agreement which is chargeable as a result of a RETT Law

 

 

37

--------------------------------------------------------------------------------

 

 

 

Change (such RETT, the "Change of Law RETT") and MPT shall be responsible for
arranging the payment of any Change of Law RETT including fulfilling any
administrative or reporting obligation imposed by Germany in connection with
such payment. MPT shall indemnify PRIMOTOP and the Group Companies against any
Losses suffered by them or any member of PRIMOTOP’s Group as a result of MPT
failing to comply with its obligations under this Clause 16.7(b).

16.8

Interest

If either of MPT or PRIMOTOP default in the payment when due of any sum payable
under this Agreement, its liability shall be increased to include interest on
such sum from the date when such payment is due until the date of actual payment
(after as well as before judgment) at a rate per annum of 4% above the base rate
from time to time of HSBC Bank plc. Such interest shall accrue from day to day
and shall be compounded monthly.

16.9

Notices

 

(a)

Any notice or other communication in connection with this Agreement (each, a
“Notice”) shall be:

 

(i)

in writing;

 

(ii)

delivered by hand, email, recorded delivery or courier.

 

(b)

A Notice to MPT shall be sent to the following address, or such other person or
address as MPT may notify to PRIMOTOP and the Company from time to time:

Address:          1000 Urban Center Drive, Suite 501, 35242, Birmingham,
Alabama, USA

Attention:          Steve Hamner

 

(c)

A Notice to PRIMOTOP shall be sent to the following address, or such other
person or address as PRIMOTOP may notify to MPT and the Company from time to
time:

Address:            43-45 Allée Scheffer – 2520 Luxembourg

Attention:           Ronan Bodere

 

(d)

A Notice to the Company shall be sent to the following address, or such other
person or address as the Company may notify to MPT and PRIMOTOP from time to
time:

Address:           25, rue Philippe II, L-2340, Luxembourg, Grand Duchy of
Luxembourg

Attention:           Luke Savage

 

(e)

Subject to Clause 16.9(f), a Notice shall be effective upon receipt and shall be
deemed to have been received:

 

(i)

at 9.00 am on the third Business Day following the date of posting, in the case
of recorded delivery,

 

(ii)

at the time of delivery, if delivered by hand or courier; or

 

(iii)

at the time of receipt, if sent by email.

 

(f)

Any Notice not received on a Business Day or received after 17:00 CET on any
Business Day in the place of receipt shall be deemed to be received at 10:00 CET
on the following Business Day.

 

 

38

--------------------------------------------------------------------------------

 

 

16.10

Invalidity

 

(a)

If any provision in this Agreement shall be held to be illegal, invalid or
unenforceable, in whole or in part, the provision shall apply with whatever
deletion or modification is necessary so that the provision is legal, valid and
enforceable and gives effect to the commercial intention of the parties.

 

(b)

To the extent it is not possible to delete or modify the provision, in whole or
in part, under Clause 16.10(a), then such provision or part of it shall, to the
extent that it is illegal, invalid or unenforceable, be deemed not to form part
of this Agreement and the legality, validity and enforceability of the remainder
of this Agreement shall, subject to any deletion or modification made under
Clause 16.10(a), not be affected.

16.11

Waivers, Rights and Remedies

No failure or delay by MPT, PRIMOTOP or the Company in exercising any right or
remedy provided by law or under this Agreement or any Transaction Document shall
impair such right or remedy or operate or be construed as a waiver or variation
of it or preclude its exercise at any subsequent time and no single or partial
exercise of any such right or remedy shall preclude any further exercise of it
or the exercise of any other remedy.

16.12

Counterparts

This Agreement may be entered into in any number of counterparts. Each
counterpart is an original, but all of which taken together shall constitute one
and the same instrument. Each of MPT, PRIMOTOP and the Company may enter into
this Agreement by signing any such counterpart.  Delivery of a counterpart of
this Agreement by e-mail attachment or telecopy shall be an effective mode of
delivery.

16.13

Governing Law and Submission to Jurisdiction

 

(a)

This Agreement and any non-contractual obligations arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with Luxembourg law.

 

(b)

Each of MPT, PRIMOTOP and the Company irrevocably agrees that the courts of the
judicial district of Luxembourg (arrondissement judiciaire de Luxembourg) are to
have exclusive jurisdiction to settle any dispute (including claims for set-off
and counterclaims) which may arise out of or in connection with this Agreement
and the agreements to be entered into pursuant to it and that accordingly any
proceedings arising out of or in connection with this Agreement shall be brought
in such courts. Each of MPT, PRIMOTOP and the Company irrevocably submits to the
jurisdiction of such courts and waives any objection to proceedings in any such
court on the ground of venue or on the ground that proceedings have been brought
in an inconvenient forum.

16.14

Effect of Termination of this Agreement

 

(a)

Any termination of this Agreement in accordance with its terms shall be without
prejudice to any accrued rights of the Parties and to the Parties’ obligations
and liabilities with respect to any prior default.

 

(b)

The following Clauses shall survive any termination of this Agreement in
accordance with its terms: Clauses 1, 3.1(b), 3.1(c), 5.4, 14, 15 and 16 (the
"Surviving Clauses").

 




 

 

39

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF this Agreement has been duly executed.

 

Signed by MEDICAL PROPERTIES TRUST, LLC

as general partner for and on behalf of
MPT OPERATING PARTNERSHIP, L.P.

 

 

 

 

By:

 

/s/ R. Steven Hamner

 

Name:

 

R. Steven Hamner

 

Title:

 

Executive Vice President & CFO

 

 

 

 

 

Signed for and on behalf of
PRIMOTOP HOLDING S.À R.L.

 

 

 

 

By:

 

/s/ Laurent Flechet     /s/ Ronan Bodere

 

Name:

 

Laurent Flechet          Ronan Bodere

 

Title:

 

Managers of Primonial Luxembourg Fund Services, Management Company of Primotop
Holding S.à r.l.

 

 

 

 

 

Signed for and on behalf of
MPT RHM HOLDCO S.À R.L.

 

 

 

 

By:

 

/s/ Robert Moss     /s/ Emilie Guirimand

 

Name:

 

Robert Moss          Emilie Guirimand

 

Title:

 

Manager                Manager

 

 

 

 

40